:c:t,f;:~ •hm                                                                       :~~!mc~.?!~~~m~!,~~ remoo ofp"''! ~rum ~req~,re~hy~w. ~
                                         Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 1 of 45
                                    Md mo mfonnoboo oomruood horem                                                                                                                P'P=                                 ,_,
provided by local rules of court. This form, approved by the Judicial Conference of the Umted States m September                                   1974, 1s reqmred for the use of the Clerk of Court for the
purpose of 1mttatmg the c1V1! docket sheet fSEE INS I RUCTIONS ON NEXT PA<rE OF THIS FORM J

    I. (a)    PLAI~TIFFS                                                                                                DEFENDANTS

           {~ ~ ruz                  J                M      0   ~I/!         _!        Ke p.-Ljf l~ ~~+-~ i) (e
                                                                                                  J.)
                                                                                                                                                                         /, ; l    0, 'i€"' ,__,,_.., Iv,,,...,'"
       (b)    County of Residence of First Listed PlamtifI
                                     (EXCEPT IN US. PLAINTIFF CASES}
                                                                              L("'I,   J '-   h                         County of Residence of First l.isted Defendant
                                                                                                                                               (IN US PLAINnFF CASES ONLY)
                                                                                                                                                                           .I•            Lt:'~ 7              h
                                                                                                                        NOTE       IN LAND CONDEMNATION CASES, CSE THE LOCATION OF
                                                                                                                                   THE TRACT OF LA."ID INVOLVED


       (c)    Attorneys fFtrm Name, Address, and Telephone Number}                                                       Attorneys (If Knawn)

                                                                                                                              {3Ac JCe1v s                       1D ~
    II. BASIS OF JURISDICTION {Place an "X"tnOneBaxOnly)                                                  Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X 'in One Box/or Plamti
                                              ~ederal Quesuon
                                                                                                                    (Far Diversity Cases Onl}J                                               and One Bax for Defendant)
    CJ I   U S Government                                                                                                                     PTF          DEF                                              PTF      DEF
              Plamuff                    /         "".' fUS. Government Nat a Party I                          Citizen of Tins State          CJ I         CJ 1          Incorporated or Pnnc1pal Place       CJ4     CJ4
                                                                                                                                                                           of Bus10ess In This State

    CJ 2   lJ .S Government                   CJ 4    Diversity                                                C1t1zen of Another State           CJ 2      CJ     2     Incorporated and Pnnc1pal Place           n   5     n s
                Defendant                               (fndicate Cmzenship aj Partzes zn Item Ill}                                                                         of Busmess In Another State

                                                                                                               C1uzen or Subiect of a             :."1 3    n            Fore1gn Nation                            CJ 6      rJ6
                                                                                                                 Fore um Countrv
    IV NATURE OF SUIT (Place an "X" zn One Box Only)                                                                                                         (J IC kh ere or      N ature o fS, mt Cd
                                                                                                                                                                                                    o e Descnot10ns
l             CONTRACT                                                    TORTS                                  FORFEITUREIPENAL1Y                              BANKRlfPTCY                        OTHER STATUTES                 I
    CJ l I 0 Insurance                            PERSONAL INJl:RY               PERSONAL INJl:RY              :'.J 625 Drug Related Seizure          n  422 Appeal 28 USC I 58               :."1 37 5 False ClallllS Act
    CJ 120 Manne                             '1   310 Airplane              :J 365 Personal Injury -                  of Property 21    use 881       rJ 423 Withdrawal                    CJ 376QUI Tam(31 l.JSC
    CJ 130 Miller Act                        CJ   315 Airplane Product               Product Liab1hty          CJ 690 Other                                  28 t:SC I S7                            3 729(a))
    :J 140 Negotiable Instrument                        Liabthty            CJ 36 7 Health Care/                                                                                           CJ 400 State Reapporuonment
    '1 I SO Recovery of Overpayment          rJ   320 Assault, Libel &              Phannaceuucal                                                          PROPERTY RIGHTS                 :'.J 410 Antitrust
             & Enforcement of Judgment                  Slander                      Personal Injury                                                  '1 820 Copynghts                     :."1 4 30 Banks and Bank10g
    '1 151 Medicare Ac·t                     CJ   330 Federal Fmployers·            Product Lrnb1hty                                                  :'.J 8.30 Patent                     '1 4 50 Commerce
    '1 l S2 Recovery of Defaulted                       Lrnb1hty            '1 368 Asbestos Personal                                                  CJ 83 5 Patent - Abbre,iated         '1 460 Deportation
             Student Loans                   n    340Manne                            Injury Product                                                           New Drug Apphcauon          ~470 Ra~keteer Influenced and
             (Excludes Veterans)             lJ   345 Manne Product                  Liability                                                        ("J 840 I rademark                             Corrupt Organizallons
    CJ 15 3 Reco,ery of Overpayment                     Lrnb1hty                PERSO~ALPROPERTY                              LABOR                        SOCIAL SECURI1Y                 :'.J 480 Consumer Credit
             of Veteran's Benefits           CJ   350 Motor Velucle         n 370 Other fraud                  '1 710 Farr Labor Standards            CJ 861 HIA (l 395ff)                 '1 485 I elephone Consumer
    CJ 160 Stockholders' Suits               0    355 Motor Vehicle         n 371 Truth m Lendmg                         Ac't                         :'.J 862 Black Lung (92 3)                     Protection Act
    CJ 190 Other Contract                              Product L1ab1bty     n 380 Other Personal               :::J 720 Labor/Management              0 863 DIWC/DIWW (405(gl)             ('J 490 Cable/Sat TV
    CJ I 95 Contract Product Lrnb1hty        CJ   360 Other PeNonal                  Property Damage                     Relallons                    n 864 SSID I 1tle XVI                '.1 850 Secunt1es/Commod1Ues,
    '1 196 Franchise                                   Injury               CJ 38 5 Property Damage            CJ 740 Railway Labor Act               CJ 865 RSI i405(g))                            Exchaoge
                                             0    362 Pernonal Injury -             Product L1ab1hty           "J 751 Fannly and Med:tcal                                                  CJ 890 Other Statutory Actlons
                                                       Med:tcal Malpractice                                              Leave Act                                                         '1 891 Agncultural Acrs
I            REAL PROPERTY                          CIVIL RIGHTS               PRISONER PETmONS                rJ 790 Oth.r Labor L1llgallon               FEDERAL TAX SUITS               :1 893 Emtronmental Matters
    '1 210 Land Condemnation                 CJ   440 Other CIVIi Righrs         Habeas Corpus:                n 791 Fmployee Rellrement              8 8 70 Taxes (U S Plamllff           CJ 895 Freedom of lnformallon
    CJ 220 Foredo;ure                        rJ   441 Votlng                CJ 46 3 Aben Detamee                        Income Secunty Act                       or Defendant)                       Act
    CJ 2.30 Rent Lease & Ejectment           n    442 Employment            n 510 Mouons to Vacate                                                    :'.J 8 71 IRS ·Third Party           :'.J 896 Aib1trauon
    :."1 240 Torts to Land                   CJ   443 Housing/                       Sentence                                                                    26 USC 7609               '1 899 Adnnmstra!lve Procedure
    :J 245 I ort Product Lrnb1hty                      Accommodauons        8 5 30 General                                                                                                           Act'Review or Appeal of
    CJ 290 All Other Real Property           CJ   44 5 Amer w/D1sab1h11es - ('J 5 35 Death Penalty                    IMMIGRATION                                                                    Agency Det'1s1on
                                                       Employment                Otbe"                         CJ 462 Naturalm1llon Apphcat10n                                             CJ 950 Constttut10nal1ty of
                                             CJ   446 Amer wlD1sab1ht1es - ('J 540 Mandamus & Other            CJ 465 Other hmrugratton                                                              State Statutes
                                                       Other                CJ 550 C!v\I Rights                       Ac!lons
                                             CJ   448 Educatton             CJ 555 Pnson Cond1t10n
                                                                            :'.J 560 C1,1l Detamee -
                                                                                     C ond1t1ons of
                                                                                     Confinemen1

    V. ORIGIN (Place an 'X               1nOneBoxOnl)J
           Ongmal             0 2    Removed from                    :::J 3    Remanded from             0 4   Remstated or       :'.J 5 Transferred from                ::"J 6 Multtd1stnct             0 8   Multtd1stnct
           Proceedmg                 State Court                               Appellate Court                 Reopened                   Another D1stnct                      L1t1gation -                    L1t1gat1on -
                                                                                                                                          (specify)                            Transfer                        Direct File
                                                   Cite the{;    S   C1v1l Statute under which you are     filill (Do not cite 1urtsdictianal statutes unless diversity)
                                                                                                                     f-~    0                                                     If
    VI. CAUSE OF ACTION                            Bnef descnption of cause r?                ,
                                                                                   IF-'JC ~                                                                            /~
    Vil. REQUESTED I~     n                             CHFCK IF nus IS A CLASS ACTION                            DEMAND$                                          CHECK YES only tf demanded                m complamt
         COMPLAINT:                                     CNDER RC'l.E 23. FR Cv P                                 $/D00                                     +-      Jt:RY DEMAND:                                   :'.JNo
    VIII. RELATED CASE(S)                                                            '                                             '        0 Jc./ I;; V "E'
                                                      (See mstructwns)             (21~D                                         1.5
             IFA~Y                                                              JUDGE                                                                      DOCKET         Nl,'MBER
    DATE                                                                           SIONAil:RE OF ATIORNEY <~CORD
               I , J? \
                                                                                                                                            \

                                                                                    7'-I-               72----    ~ ~
    FOR OFFICE t:SE ONLY

       RECEIPT#                      A.MOUNT                                           APPL YING !FP                                    WOGE                                     MAG JL'DGE
               Case 5:19-cv-00163-CFK Document
                           IN THE UNITED STATES2 DISTRICT
                                                  Filed 01/10/19
                                                            COURTPage 2 of 45
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                      CASE MANAGEMENT TRACK DESIGNATION FORM

                                                                             CIVIL ACTION

                        v.
                                                                             NO.      19               0183
In .accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                                ( )

{b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                     ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.         (

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                              ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the com1. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                             ~

                                                                                                       ( )



                                    fl-k-
                              5/LAttorney-at-Ia~               1
                                                               I                              '
                                .{70 067 18 /(J                        o;/Jerz., of. oe~
Telephone                           FAX Number
                                                                      I E-Mail Address ,I z.o I..,c--
                                                                      e_ &; hi      >h I ,         ~o ~
(Civ. 660) 10/02                                                                        ;1 ;£,-   J.
                                                                   f<-r-~µ-eJ, 2-a1t                   ~
                                                                   l/lUHN/, J-.1.D,                    .e   aq,
                                  Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 3 of 45
                                                                           l.:NITED STATES DISTRICT cm.rRT
                                                              FOR THE EASTERN DISTRICT OF PENNSYL VA."llA
                                                                                                                                                 19                0163
                                                                                      DESIGNATION FOR.1\1
                           (to be used by counsel or prose plamttfj to indicate the category· of the wse for the purpose of assignment to the appropriate calendar)

Address of Plamtiff. __              ti 0    I        I;       I { t~::::J <:_
                                                 ?> rl:f'.l ~ I S ~ V ,· / / ~ lli.3 /        ~ (...( _.   I                                                    -1.A
AddressofDefendant.b,o,lf?11fJ11 f.~TL'-"--'f-1'4-,i f-t-_ r;.~~~ ?4-

Place of Accident, Incident or Transaction __                            l_e:__/t__   ;_7 ,A               (ib     V /(_,,   fz-;-                     ___ __ ---·--
RELATED CASE, IF ANY:

Case Number                                                                Judge                                                        Date Tenrunated

C1v1l cases are deemed related when Yes 1s answered to any of the followmg questions

         Is this case related to property mcluded m an earher numbered smt pendmg or withm one year
         prev10usly termmated action m this court'>
                                                                                                                                           YesD               N{J-
2        Does this case mvolve the same issue of fact or grow out of the same transact10n
                                                                                     '" 0 as a pnor smt                                    YesD               N~(t)
         pendmg or w1thm one year prev10usly termmated action m this court'> -

3        Does this case mvolve the validity or mfnngement of a patent already m smt or any earlier
         numbered case pendmg or wtthm one year previously termmated actJon ofth1s court?
                                                                                                                                           YesD               N~
4        Is this case a second or successive habeas corpus, social secunty appeal, or prose c1v1l nghts                                    YesD               NoQ--
         case filed by the same md1vtdual?

I certtfy that, to my knowledge, the withm case                   0     is ~not related to any case now pendmg or w1thm one year prev10usly termmated action m
this court except as noted above

DATE         _J'                       /)._() 1 5          ··--
CIVIL: (Place a        -..J   in one category only)

A.             Federal Question Cases:                                                                B.       Diversity Jurisdiction Cases:

01             Indemmty Contract, Marme Contract, and All Other Contracts                             01            Insurance Contract and Other Contracts
0 2            FELA                                                                                   0 2           Airplane Personal Injury
03             Jones Act-Personal In1ury                                                              03            Assault, Defamat10n
O        4     Antitrust                                                                              0 4           Manne Personal Injury

B~
0 7
               Patent
               Labor-Management Relations
               CIVll Rights
                                                                                                      0 s
                                                                                                      0 6
                                                                                                      0 7
                                                                                                                    Motor Vehicle Personal Injury
                                                                                                                    Other Personal InJury (Please spe<1fvJ
                                                                                                                    Products Liability
0 s            Habeas Corpus                                                                          0 s           Products L1ab1ltty · Asbestos
                                                                                                      0 9
B ~o           Secunt1es Act(s) Cases
               Social Secunty Review Cases
                                                                                                                    All other D1vers1ty Cases
                                                                                                                    (?/ease speczfy)

~II            All other Federal Ques?o~ '\ases ~
               (Please speciftJ - - · ·          ~    }·· . -...~---C           D

                                                                                     ARBITRATION CERTU'ICA TION



l,
     i.!=-c\t.-J__~.-11.            r,
                              J__ I V\   v
                                             u __,.
                                             ~   r
                                                      J
                                                           (The effect of this certification ts to remoi;e the case from eligzbdzty for arbztratzon)

                                                             /( e JV Al        e.}     t..,
                                                          _ _ _,counsel of record or prose plamt1ff, do hereby certify

               Pursuant to Local C1v1l Rule 53 2, § 3(c) (2), thatto the best of my knowledge and belief, the damage.s recoverable m this civil action case
               exceed the sum of $150.000 00 exclusive of mterest and costs

               Relief other than monetary damages is sought


DATE         _l•_             1
                                                                               \:,,~~Pro~~t--                                                     c!_-f_ '4- J     J
                                                                                                                                                   Attome} ID #(if applicable)

NOTE A tnal de novo will be a tnal by Jury only              zf there   has been compliance with FR C P 38

Ci• 009 (512018)
           Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 4 of 45



     IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                              PENNSYLVANIA
EDWARDTHOMASKENNED~
                          Plaintiff,

                     v.                                                   Case No.   _1_9_ _0 16 3
                                                                          TCRY TRIAL DEMANDED
                                                                          VERIFIED

COUNTY OF LEHIGH PENNSYLVANIA,
UPPER MACUNGIE TOWNSHIP,
THE MACMAIN LAW GROCP LLC,
DAVID J. MACMAIN, MATTHEW J. CONNELL,
BRIAN H. LEINHAUSER, DAVID M. BACKENSTOE,
and JOSEPH N. HANNA, in his individual
capacity and official capacity,
                        Defendants.

                                          COMPLAINT

          TAKE JUDICIAL COGNIZANCE

          A.      Fed. R. Civ. P. Rule 4(d) provides that a plaintiff may request that a defendant

waive personal service of the complamt and summons, as required by Fed. R. Civ.

          B.      Plaintiff Kennedy requests modem Attorneys and Counsel for the defendants, to

Waive Service of Process because the J ud1ciary Operating on Limited Funds During Shutdown, 1

but ECF access continues to operate. Defendants Modem Attorney MacMain and modem

Attorney Backenstoe possesses ECF permission to file in this court.

          C.      Kennedy declares this complaint is unique and distinct from other cases and

claims made by the plaintiff in E.D. Pa. and includes the fact that the government, its counsel



1
    https· lfwww.uscourts.gov/news/2019/01 /07/1udiciary-operating-hm1ted-funds-during-shutdown
                                                 COMPLAINT


                                                   1of17
          Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 5 of 45



and other defendants exceeded their jurisdiction, and damaged Kennedy, and injured Kennedy in

loss of rights in matters m Lehigh County, Pennsylvania, from approximately June, 1,2017 to the

present time.2 All Defendants, especially defendant Hanna, with a false and fake Commission

and Bond of Office, 3 (probably) also committed treason. under military law, now effective as of

January 1, 2019.

        D.      Kennedy requests a Judge be assigned to his complamt to administrate his case

that a. Obeys the rule of law and b. Obeys hls Oath of Office.

        E.      In re Dismissal for Failure to State a Claim

FAILURE TO STATE A CLAIM             upo::--; WHICH RELIEF MAY BE GRANTED

         "The general rule in appraising the sufficiency of a complaint about failure to state a
claim is that a complamt should not be dismissed '***unless it appears beyond doubt that the
plaintiff can prove no set of facts in support of his claim which would entitle him to relief.'
CONLEY VS. GIBSO~ (1957), 355 U.S. 41, 45, 46, 78 S.Ct. 99, 102, 2 LEd 2d 80; SEYMOUR
VS. UNION NEWS COMPANY, 7 Cir., 1954. 217 F.2d 168; and see rule 54c, demand for
Judgment, FEDERAL RULES OF CIVIL PROCEDURE, 28 USCA: "***every final judgment
shall grant the rehef to which the party in whose favor it is rendered ts entitled, even if the party
has not demanded such relief in his pleadings."
C.S. V. WHITE COUNTY BRIDGE COMMISSION (1960), 2 Fr Serv 2d 107, 275 F2d 529,
535

       "A complamt may not be dismissed on motlon if it states some sort of claim, baseless
though it may eventually prove to be, and inartistically as the complamt may be drawn.
Therefore, under our rules, the plaintiffs allegat10ns that he is suing m 'criminal libel' should not
be liberally construed. [3} The complaint is hard to understand but this, with nothing more,
should not bring about a dismissal of the complaint, particularly is this true where a defendant is
not represented by counsel, and in view of rule 8{f} of the rules of civil procedure, 28 U.S.C.,


2
  For mandatory and binding law concerning substantive rights, etc., on this court. see Miranda v. Arizona,
384 U.S. 436 (1966) (USSC+)[Due Process - Criminal Procedure - Privilege Against Self-Incrimination -
Statement of Rights], link here https://www.law.cornell.edu/supct/cases/384us436.htm
3
  Exh1b1t 2.
                                                COMPLAINT


                                                  2 of 17
         Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 6 of 45



which requires that all pleadings shall be construed as to do substantial justice BURT VS. CITY
OF NEW YORK, 2Cir., (l 946) 156 F.2d 791. Accordingly, the complamt will not be dismissed
for msufficiency. [4,5] Since the Federal Courts are courts of limited jurisdiction, a plaintrff must
always show in his complaint the grounds upon which that jurisdiction depends."
       STEIN       VS.     BROTHERHOOD           OF    PAINTERS,         DECORATORS,            AND
PAPERHANGERS OF AMERICA, DCCDJ (1950), 11ER.D.153.

        "A complaint will not be dismissed for failure to state a claim, even though inartistically
drawn and lacking in allegations of essential facts, it cannot be said that under no circumstances
will the party be able to recover."
        JOHN EDWARD CROCKARD VS. PUBLISHERS, SATURDAY EVENING POST
MAGAZINE OF PHILADELPHIA, PA (1956) Pr Serv 29, 19 F.R.D. 511, DCED Pa 19 (1958)

     "FRCP 8f: CONSTRL'CTION OF pleadings.
     All pleadings shall be so construed as to do substantial justice."
DIOGUARDI VS. DURNING, 2 CIR., (1944) 139 F2d 774

        F.     Plaintiff Kennedy accepts the oath of office of the Magistrate and Judge assigned
to admimstrate this case and binds them to it and Notices this court of record concerning the
national emergency, Rule of Law and Military Law (effective January l, 2019), under the
authority of Presidential Executive Order 13825, for actions by the defendants in Lehigh County
prison, fake financial accounting, and law firm agents of the defendants now includes treason
under military law for defendants intentional failure to honor their oaths of office, probably,
intentional criminal misconduct by Defendant Hanna, and human rights violations by all
defendants.

        G.     Executive Order Declares National Emergency

         In December of 2017, President Trump issues an Executive Order titled Blocking the
Property of Persons Involved in Serious Human Rights Abuse or Corruption. 1be President m
this order declares a national emergency, and declares the following:
         "Therefore I determine that serious human rights abuse and corruption around the world
constitute an unusual and extraordinary threat to the national security, foreign policy, and
economy of the United States, and I hereby declare a national emergency to deal with that
threat."
         H.     Executive Order l 3825 concerning 2018 Amendments to the Manual for
Courts-Martial, United States (March 1, 2018) effecuve January 1, 2019, 4 and applies to all

4
 https://www.federalregister.gov/documents/2018/03/08/2018-04860/2018-amendments-to-the-manual-for
-courts-martial-united-states
                                              COMPLAINT


                                               3 of 17
         Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 7 of 45



federal employees that includes Judges of US Courts.

     I.      Executive Order 13818-Blockmg the Property of Persons Involved in Serious
Human Rights Abuse or Corruption (December 20, 2017), and applies to all defendants herein.

flRST CAUSE OF ACTION - TRESPASS ON THE CASE

PARTIES

        1.      Edward Thomas Kennedy, (hereinafter "Kennedy" or "Plaintiff") is one of

the people of Pennsylvania, and in this court of record complains of each of the following:

County of Lehigh Pennsylvania, Upper Macungie Township Pennsylvania, Joseph N. Hanna, in

his individual and official capacity, The Macmain Law Group LLC, David J . .Macmain, Matthew

J. Connell, Brian H. Lemhauser, and David M. Backenstoe, hereinafter "Defendant," and

''Defendants;" who are each summoned to answer and declare under penalty of perjury, in a plea

of trespass on the case, Racketeer Influenced, and Corrupt Organizations Act ("RICO"), 18

l.J.S.C. §§ 1961-1968 5 claims, trespass on the case- vicarious liability, failure to provide a

republican form of government and privacy violations, intentional infliction of emotional distress,

and negligence, to wit:

        2.      Each Defendant exceeded their jurisdiction by either directly, through an

agent, or in concert with another did cause Kennedy to be unlawfully injured against his

will, without jurisdiction or good cause.




5
  18 U.S. Code§ 1961 - Elements of Racketeering et seq
Racketeering encompass a wide range of criminal act1v1t1es that are directed towards generating a profit.
The actual income-generating activities may constitute a criminal offense. Upper Macungie Township, an
organized criminal enterprise. and a transnational criminal organization. pursued financial fraud
evidenced herein from the official public record, Said act1v1ty may also expose County of Lehigh and
Upper Macungie Township to prosecution under the federal mail and wire fraud statutes, and now in this
state of emergency, military law. Efforts by defendants to conceal the criminal nature of these activities

                                                 COMPLAINT


                                                  4 of 17
           Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 8 of 45



          3.     Defendant Joseph N. Hanna. without good cause, carried Kennedy away

without permission, to County of Lehigh pnson. Kennedy believes Hanna enforces Sharia

Law and not US law, based on hearsay evidence, and is probably guilty of treason under

military law, now effective in our nation, and fraud for his fake Bond of Office and

Commission, Exhibit 2, attached.

          4.     Defendant County of Lehigh is a corporation, and a subsidiary of the

Commonwealth of Pennsylvania, and has its principal executive offices at Government

Center, 17 South 7th St., Allentown, PA 1810 I Defendant Upper Macungie Township

Pennsylvania is a political subdivision of County of Lehigh and a corporation has it.,,

principal executive offices at 8330 Schantz Road, Brem1gsville, Pa 18031.6 Defendant

County of Lehigh and its subdivision Upper Macungie Township is a criminal enterprise

and said criminal enterpnse and its employees, attorneys, agents, and law firms have a

duty not to injure Kennedy in loss of rights. Defendant Joseph N. Hanna is Sheriff, a

police officer, and is employed by Defendant County of Lehigh. Defendant The Mac Main

Law Group LLC, is a corporation. Defendants David J. Macmain, Matthew J. Connell, and

Brian H. Leinhauser are partners at Defendant The MacMain Law Group LLC 7 and are

employed by Defendant Upper Macungie Township. David M. Backenstoe is an attorney

employed by Defendant County of Lehigh.

JCRISDICTION AND VENUE

          5.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331. Junsdiction is also proper pursuant to 18 U .S.C. § 1965, which allows for nationwide


6
    http://www.uppermac.org/, Phone: 610-395-4892 Fax 610-395-9355
7
    https.//macmainlaw.com/attorneys/
                                              COMPLAINT


                                                5 of 17.
         Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 9 of 45



jurisdiction pursuant to the Racketeer Influenced and Corrupt Organizations Act ("RICO"), 18

U.S.C. §§ 1961-1968. 8

        6.      The Venue is the Judicial District of this Court because the events leading

to the chum for relief arose m Lehigh County, Pennsylvania.

        7.       Plaintiff Kennedy files this complaint on his common-law Tort and RICO claims.

Judgment, m this case, must be granted upon proper motion, because the self-authenticatmg

financial evidence establishes elements of plaintiffs claims listed herein:

                                       9
        a.       as a matter of law,

        b.       Executive Orders listed hereinabove,

        c.       the fact that both the County of Lehigh and Upper Macungie Township use

alternative metrics to avoid generally accepted accounting principles (GAAP), with intentions to

commit financial fraud, by defendants, for personal economic and pnvate gain, evidenced by

their participation in Commonwealth of Pennsylvania pension benefits.




8
  18 U.S. Code§ 1961 - Elements of Racketeering et seq.
Racketeering encompass a wide range of criminal act1vit1es that are directed towards generating a profit.
The actual income-generating act1vit1es may constitute a criminal offense. Upper Macungie Township, an
organized criminal enterprise. and a transnational criminal organization. pursued financial fraud
evidenced herein from the official public record, Said activity may also expose County of Lehrgh and
Upper Macungie Township to prosecution under the federal marl and wire fraud statutes, and now in this
state of emergency, military law. Efforts by defendants to conceal the criminal nature of these activities
may also constitute crrmrnal offenses.

9
 It 1s well-settled that "the prov1s1ons of RICO shall be hberally'construed to effectuate its remedial
purposes."
U.S v. Eisenberg, 773 F. Supp. 662 (D.N.J. 1991)

                                                  COMPLAINT


                                                    6 of 17
         Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 10 of 45



        d.       it is a financial fraud crime to lie, misreport or misconstrue information by the

government in published financial reporrn 10 under RICO law,

        e.       Human Rights Abuse and Corruption by defendants against Plaintiff Kennedy by

Defendants Hanna, Macmam and Backenstoe.

         f.      Defendant Macmain dishonored Kennedy's offer to settle of November 29, 2018,

on December 7, 2018.

         g.      Defendant Backenstoe dishonored Kennedy's offer to settle of November 29,

2018, on December 7, 2018.

        8.        From the moment he was harmed until the present, Kennedy, under color

of law, was kept in constructive imprisonment by the defendants. 11

        9.       Each defendant today acted m such a way or failed to act in such a way,

that Kennedy is injured and damaged

        I 0.     Each defendant acted to deprive Kennedy of his liberty, and/or each

defendant failed to act to prevent the loss by                Kennedy of his liberty. Further, each

defendant is a willing participant in concert with each of the remaimng defendants.

        11.      At all times mentioned in this action each defendant is the agent of the

other, and m doing the acts alleged in this action, each is acting within the course and




10
  Defendant County of Lehigh has a history of financial crimes, see "Former Lehigh County Clerk of
Courts Indicted on Fraud Charges," hnk here:
https·//wnep.com/2018/07/23/former-schuylk1ll-county-clerk-of-courts-ind1cted-on-fraud-charges/

11
 In 1913, The Umted States was conquered by secrecy and stealth by an mtemat10nal cnmmal enterpnse that
mcludes British Banks and the Federal Reserve System by controllmg the nation's banks and money This v10lates
US law, Human Rights and the US Const1tut10n at Article I, Section 8

                                                   COMPLAINT


                                                    7 of 17
            Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 11 of 45



scope of the said agency. The following paragraphs describe what the defendants, under

color of law, either acted or failed to act as obligated.

           12.     Each defendant exceeded his jurisdiction under color of law. Each

defendant acted in concert with the remaining defendants to affect the unlawful loss of

liberty of Kennedy, his good reputation, and his ability to earn a living.

           13.     Kennedy was damaged and injured by Defendant Macmain in loss of privacy

rights in Eastern District of Pennsylvania (E.D. Pa.), Case No. l 8-cv-977 (CDJ), Kennedy v

Hanna, et al. violated Fed. R. Civ. P. 5.2 or Fed. R. Crim. P. 49.1 12 when Backenstoe failed to

redact Kennedy's date of birth, place of birth, and diplomatic, passport number m ECF document

33, page 36 of 36, 13 Exhibit 2 herein attached.

           14.     Kennedy was damaged and injured by Defendant Backenstoe, and his employer

and law firm in loss of privacy and rights in E.D. Pa., Case No. l 8-cv-977 Kennedy v Hanna, et

al. violated Fed. R. Civ. P. 5.2 or Fed. R. Crim. P. 49. l 14 when Backenstoe failed to redact

Kennedy's Ecclesiastical Number and diplomatic passport number, a probably violation of

12
   Source:pacer.gov, quote,
IMPORTA~'T     NOTICE OF REDACTION RESPO~SIBilJTY: All filers must redact. Social Security or
taxpayer-identification numbers; dates of birth; names of mmor children. financial account numbers, and, in crmunal
cases, home addresses, m compliance with Fed. R. C1v. P. 5.2 or Fed. R. Cnm. P. 49 l. This requirement applies to
all documents, includmg attachments Unquote
13
   This is Evidence That Is Self-Authenticating under Rule 902. Evidence That ls Self-Authenticating.
A self-authenticating document, under the law of evidence in the United States, is any document
that can be admitted into evidence at a trial without proof bemg submitted to support the claim
that the document is what it appears to be
14
     Source:pacer.gov, quote,
IMPORTANT NOTICE OF REDACTION RESPONSIBILITY: All filers must redact: Social
Security or taxpayer-identification numbers; dates ofb1rth; names of mmor children; financial
account numbers; and, in criminal cases, home addresses, m compliance with Fed. R. Civ. P. 5.2
or Fed. R. Cnm. P. 49.1. This requirement applies to all documents, including attachments.
Unquote.

                                                    COMPLAINT


                                                      8 of 17
           Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 12 of 45



international law and a crime, in ECF document 11. filed 03/06/18 page 7 of 7. 1"

           15.    Defendants have breached that duty, and their fiduciary duty to one of the

people, Kennedy. The damages for the injury caused by defendants' actions are $5,000 for

each day of unlawful behaviors for each defendant, or $100,000.00 from each defendant,

whichever is greater.

           16     The damages for the injury caused by the defendant's' absence ofrequired

action is $5,000 for each failure to act or $500,000.00 from each defendant, whichever is

greater.

SECOND CAUSE OF ACTION - RICO -Racketeer Influenced and Corrupt Organizations

Act violations

           17.     Paragraphs 1 through 16 is included by reference as though fully stated

herem.

           18.     Kennedy sues Defendants m a multi-count cause of action under common

law Torts and also under The Racketeer Influenced and Corrupt Organizations Act

commonly referred to as RICO Act or simply RICO, a US federal law that provides for

extended criminal penalties and a civil cause of action for injuries for acts performed as

part of an ongoing criminal organization 16 including RICO violat10ns that includes the

following:

           a.      The Defendant County of Lehigh has systematically and continuously, over the


15
     This is Evidence That Is Self-Authenticating under Rule 902. Evidence That Is Self-Authenticating.

16
  18 U.S Code§ 1961 - Elements of Racketeenng et seq.
Racketeenng encompass a wide range of cnmmal acuv1ues that are directed towards generating a profit
The actual mcome-generattng act1v1Ues may constitute a cummal offense County of Lehigh, an organized cnmmal
enterpnse, and a transnauonal cnmmal orgamzat10n, pursued financial fraud evidenced herem from the official
public record
                                                   COMPLAINT


                                                    9 of 17
          Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 13 of 45



last ten ( 10) years and more, conducted a corrupt enterprise in violation of the Racketeer

Influenced and Corrupt Organization ("RlCO") Act, all of which acts are contmuing in nature.

          b.     As grounds, therefore beginning in 2008 to the present, Defendants misstated,

misinformed and filed fake financial records on government websites, supported by

self-authenticating digital evidence under Rule 902.

          c.     The Elected Official Commission and Bond for Defendant Hanna, Exhibit 2

certified copy herein attached, is self-authenticating under Rule 902 and is a fraud or fake, for              lt


is in Hanna's nickname, and not full legal name as reqmred by US law.17

          19.    The damages claimed are all a result of the injuries.

THIRD CAUSE OF ACTION - TRESPASS ON THE CASE -VICARIOUS LIABILITY

          20.    Paragraphs 1 through 19 is mcluded by reference as though fully stated

herein.

          21.    Power is never without responsibility. And when authority derives in part

from Government's thumb on the scales, the exercise of that power by defendant Petrus is

closely akin, in some respects, to its exercise by Government itself.

          22.    The purpose of imposing vicarious liability is to ensure the costs of injunes

resulting from defective act10ns are placed on the source of the actions and others who

make the actions possible rather than on injured persons who are powerless to protect

themselves. For a defendant to be vicariously liable it must play an integral and vital part


17
  Accordmg to 6 CFR 37 3 (Title 6 - Homeland Secunty; Chapter I · Department Of Homeland Secunty, Office Of
The Secretary. Part 37 -Real Id Dnver''> Licenses And ldent1ficat10n Cards, Subpart A -- General), Full legal name
means "an md1v1dual's first name, middle name(s), and last name or surname, without use of m1tials or mcknames."

                                                    COMPLAINT


                                                     10 of 17
          Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 14 of 45



in the overall production and promotion activity so that the actor is in a position to affect

others or, at the very least, it must provide a lrnk in the chain of exposing the ultimate

victim to the actor. The vicariously liable defendant must be in the business of controllmg,

leasing, bailing or licensing the actors. Each defendant is an agent of the other, and each

has his place in the chain of exposing plaintiff Kennedy to the actors. Each defendant is

vicariously liable for each mstance of injury to the plainuff.

          23.   The damages claimed are all a result of the injuries.

FOURTH CAUSE OF ACTION - FAILURE TO PROVIDE A REPUBLICAN FORM Of

GOVERNMENT AND PRIVACY VIOLATIO:\'S

          24.   Paragraphs l through 23 is included by reference as though fully stated

herein.

          25.   Kennedy wishes Defendants to not breach their fiduciary duty to Kennedy.

Kennedy wishes Defendants to not breach their oaths of offices.

          26.   Kennedy wishes Defendants not to lie, mislead, misconstrue, misrepresent

and/or put false information into either this court of record or the official public record.

The Constitution guarantees to every state a Republican form of government (Art. 4, Sec.

4). No state may join the United States unless it is a Republic.

          27.   Our Republic is one dedicated to "liberty and justice for all." Minority

individual rights are the priority. The people have natural nghts instead of civil rights. The

people are protected by the Bill of Rights from the majority. One vote in a jury can stop all

of the majority from depriving any one of the people of his rights; this would not be so if

the United States were a democracy.



                                               COMPLAINT


                                               11 of 17
           Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 15 of 45



          28.     The busmess model of Defendants of County of Lehigh, Upper Macungie

Township, and its lawyers, Defendants :vtacmain and Backenstoe, its law firm, The

MacMam Law Group LLC and financial accounting agents are based on a foundallon of

deceptions, lies, and fraud.

          29.     The damages claimed are all a result of the mjuries.

FltTH CAUSE OF ACTION - INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

          30.     Paragraphs I through 29 is included by reference as though fully stated

herem.

          31.     Elements of intentional infliction of emotional distress as a tort is as

follows: (I) the defendant must act intentionally or recklessly; (2) the defendant's conduct

must be extreme and outrageous, and (3) the conduct must be the cause (4) of severe

emotional distress. Kennedy says all four elements are met.

          32.     The damages claimed are all a result of the injuries.

SIXTH CAUSE OF ACTION -- NEGLIGENCE

          33.     Paragraphs l through 32 is mcluded by reference as though fully stated herein.

          34.     In order for plaintiff Kennedy to prove for negligence, he must prove all of the

elements. The evidence herein determines the followmg elements were satisfied: 18

Duty, Breach of Duty, Cause m Fact, Proximate Cause, and Damages.

          35      In GS Courts, All filers must redact: Social Security or taxpayer-identification

numbers; dates of birth; names of mmor children; financial account numbers; and in criminal


18
     See Restatement of the Law. Second, Torts. § 652

                                                 COMPI.AfNT


                                                 12 of 17
           Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 16 of 45



cases, home addresses in compliance with Fed. R. App. P. 25(a)(5), Fed. R. Civ. P. 5.2, Fed. R.

Crim. P. 49.1, or Fed. R. Bankr. P. 9037. This requirement applies to all documents, including

attachments. Defendants Macmain and Backenstoe agreed to protect Kennedy's private data in

Case No. 18-cv-977 (CDJ), Kennedy v Hanna, et al. but failed to do so, injuring Kennedy in loss

of nghts and privacy. 19 Macmain failed to redact Kennedy's buth date and diplomauc pac:;sport

number. Backenstoe failed to redact Kennedy's diplomatic passport number and other private

data.


          36.      The damages claimed are all a result of the injuries.

LAW OF THE CASE

          37.      Exhibit "I" is incorporated by reference as though fully stated herein. The

date of the claim is the date of the hearing. Statutes and codes shall be the rules of decision

as long as they are not in conflict with the common law. In Exhibit 1, please

          Notice

          CONFIRMATIO CARTARUM, (conforming charter)

October 10, 1297, By Edward, King of England, reaffirms that the Magna Carta may be pleaded
as the Common Law before a court. This links the Magna Carta to the Common Law. The lJ .S.
Constitution guarantees one's access to the Common Law, i.e. the Magna Carta. 20




19
     Said defendants knowingly violated Fed. R. C1v. P. 5.2 or Fed. R. Crim. P 49. l#
20
   See "Sources of Our Liberties" Edited by Richard L. Perry, American Bar Foundation;
distributed by Associated College Presses, 32 Washington Place, New York 3, New York.

                                                 COMPLAINT


                                                  13 of 17
         Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 17 of 45



                                       REQCEST FOR RELIEF

        38.    For that cause of action, therefore, Plamtiff brings his suit.

        39.    WHEREFORE, Plamtiff prays judgment against Defendants. and each of

them, as follows:

On all causes of action:

       40.     For general damages in the sum of $5,000 for each day of unlawful behaviors for

each defendant, or $100,000.00 from each defendant, whichever is greater;

       41.     For damages for the injury caused by the defendant's' absence of required actions

of $5.000 for each failure to act; or $500,000.00 from each defendant, whichever is greater;

       42.     That the court enter a declaratory judgment that defendants have acted

arbitranly and capriciously, have abused their discretion and have acted not in accordance

with law, but under color of law;

        43.    That the court enter a declaratory judgment that defendants have acted

contrary to constitutional right, power or privilege;

        44.    That the court enter a declaratory judgment that defendants' actions were in

excess of statutory jurisdiction, authority and short of statutory right;

        45.    That the court permanently enjoin defendants from interfering in any way

with Kennedy's lawful nghts and provide him with a lawful government;

        46.    That the court permanently enjoin defendants from interfenng in any way

with Kennedy's lawful rights and honor their fiduciary duty to Kennedy;

       47.     That the court grant such, other and further relief as the court deems proper;




                                               COMPLAINT


                                                14 of 17
          Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 18 of 45



        48.      For interest as allowed by law;

        49.      For costs of suit incurred;

        50.      That the court grant his attorneys fees;

        51.      That the Court block the Property of defendants County of Lehigh who are

involved in Serious Human Rights Abuse and Corruption; 21

        53.      That the court Order County of Lehigh to compensate Kennedy

$1,000,000.00 for injury and damages under Fifth Cause of Action -- Intentlonal infl1ct10n

of emotional distress;

        54.      That the court Order County of Lehigh to compensate Kennedy

$1,000.000.00 for mjury and damages under Third Cause of Action - Trespass on the Case

- Vicarious Liability, Privacy Violations Common Law Tort; 22

        55.      Upon proper motion. Order defendants to compensate Kennedy for Punitive

damages;

        56.      Upon proper motion, Order defendants to compensate Kennedy for triple

damages under RICO;

        57.      That the court Order defendants to compensate Kennedy Trespass on the

case - vicarious liability $1,000,000 for each defendant;

        58.      That the court Order defendants to stop all war crimes and solitary

confinements in its prisons;




21
   Senous Human Rights Abuses occur daily ID County of Lehigh pnsons and ID pnsons ID Frackville, PA.
Defendants and others parties such as Attorney David Rice and magistrate Chr1stma Hale have absolutely no
plausible demabihty for they w1tnes<> the harmful effects these pnsons have on mmates ID then courtrooms
22
   Backenstoe may wnte m simple language, preferably a one or two page release Parnes mutually agree to release
each other for all causes of act10n, all damages Everybody releases everybody
                                                   COMPLAINT


                                                    15 of 17
        Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 19 of 45



       59.     That the court Order County of Lehigh to compensate Kennedy

$1,000,000.00 for injury and damages under Fourth Cause of Action - Failure to Provide a

Republican Form of Government and Privacy Violations;

       60.     That the court Order Defendants to compensate Kennedy $1000,000.00

each for injury and damages under Sixth Cause of Action - Negligence;

       61.     I, Edward Thomas Kennedy, declare under penalty of perjury that the

foregoing facts are true and correct to the best of my knowledge.

Date: January 8, 2019.

                                                        Isl Edward Thomas Kennedy (seal)

                                                        ~~~~~~~~~~~
                                                                                      SEAL
                                                        Edward Thomas Kennedy, Plaintiff
                                                        [BA, DeSales, Po1It1cs/Law, 1975]
                                                        40 l Tillage Road
                                                        Breinigsville, Pennsylvania
                                                        Telephone: 415-275-1244.
                                                        Fax: 570-609-1810.
                                                        Email: kennedy20 l 8@alumni.nd.edu


Attached:

Exh1b1t l, Law of the Case (22 pages)

Exhibit 2, County of Lehigh Clerk of Judicial Records Certified copy of The Elected
Official Commission and Bond for Defendant Hanna. (2 pages)

Notice:
Notice of Constitutional Questions Forthcoming to PA Attorney Shapiro.




                                            COMPLAINT


                                             16 of 17
         Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 20 of 45




                                        CERTIFICATE OF SERVICE

       I hereby certify that on January 8, 2019, I filed the foregoing Complaint, Exhibit 1 Law of
the Case, Exhibit 2, Motion to File Electronically, this Certificate of Service, to the Clerk of this
Court by US regular mall at Clerk of Court, James A. Byrne U.S. Courthouse, 601 Market Street,
Philadelphia, PA 19106 and to the following relevant party by US regular Mail:



Mark A. Milley, General
Chairman of the Joint Chiefs of Staff
9999 Joint Staff Pentagon
Washington, DC 20318-9999

Dated this 8th day of January 2019.

                                                              Isl Edward Thomas Kennedy (seal)

                                                              EDWARD THOMAS. KENNEDY




                                              COMPLAINT


                                              17 of 17
         Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 21 of 45
                              Exhibit I LAW OF THE CASE


        Law of the Case is decreed as follows as though fully stated in the complaint.

         I.     Statutes and codes shall be the rules of decision as long as they are not in conflict
with the common law. (See the use of dict10naries in the Supreme Court of the Umted States, by
Kevin Werbach Lookmg It Up: The Supreme Court's Use of Dictionaries in Statutory and
Constitutional Interpretation ( 1994 ). When the word law is used in the US Constitution, they
mean the common law.
         i'.    In a court of record, a judge has no discretion. Discretion is reserved to the
mdependent tribunal. When the word "law" is used without qualification, it means common law.
An "attorney at law" means one who practices common law. (notwithstandmg the fact that
modem attorneys ignore the subject). An "attorney in equity" is one who practices before an
equity court.
         3.     Absolute Judicial immumty 1s a myth. A Judge does not have absolute immunity.
Jud1c1al 1mmumty does not apply when the following conditions exist:
                a. when he is performing a non-Jud1c1al act, or
                b. when he acts m the complete absence of all jurisd1c1Ion.
         4.     Statutes are expressions of will from the legislature. To mamtain confus10n, Bar
members append the word "law" to 1t. Naturally, one is supposed to then beheve that statutory
law is the same as and equal to common law (it isn't!). There is no legislative foundation for any
Bar member to "practice" law.
         5.     Codes are nothing more than a collection of statutes and other rules arranged by
subject instead of being arranged by date. Law beats statutes; statutes beat codes.
         6.     The California 1879 Constitution defines all California courts to be courts of
record. California Government code says in two statutes: The people of this state do not yield
thelf sovereignty to the agencies which serve them. The people, m delegating authority, do not
give their pubhc servants the nght to decide what is good for the people to know and what is not
good for them to know. The people insist on remaining informed so that they may retain control
over the instruments they have created. 1
         7.     Commonwealth of Pennsylvama maintams confusion and deception with multtple
versions of its Constitution. Commonwealth of Pennsylvania has had five vers10ns of
constitutions 1776, 1790, 1838, 1874, and 1968. 2
         8.     "Whereas it is essential if a man is not to be compelled to have recourse, as a last
resort, to rebellion against tyranny and oppression, that human rights should be protected by the
rule oflaw," (Preamble - Universal Declaration of Human Rights)
        9.      Nisi Prius is defined as: "a court where civil actions are tried by a single judge
sitting with a jury, as distinguished from an appellate court." This means the nisi pnus court is a
Tnal Court which of course is where the facts of a case are discovered. A nis1 prius court is a
"court of no record," but a record is kept in a trial court. The mere keeping of a record does not
qualify any court to be a court of record.




1
 Cahforma Government Code - l l 120 and 54950
2
 See John J. Kennedy, Pennsylvama Government and Pohtlcs, lst Ed1t10n, Cognella publisher, 2018 Chapter 3,
pages 79 to 90.




                                               P~no   1 nf ??
         Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 22 of 45
                           Exhibit 1 LAW OF THE CASE


         10.    Black's Law Dictionary, Fifth Edition, contributes to the confus10n by hstmg only
two of the four reqmrements for a court to qualify as a court of record. For the full explanation,
see https://www. l 2 l 5.org/lawnotes/lawnotes/courtrec.htm.
         11.    In California, all courts are named as courts of record. However, if in an
individual case they are not operated as courts of record, then they don't qualify as such. It takes
more than a name to make a court of record. Even though a court may be keeping a record, it is
a court of no record if it does not conform to the remaining three requirements for a lawful court
of record.
         12.    A court of record is a court which must meet the following criteria:
    1. generally has a seal
    2. power to fine or imprison for contempt
    3. keeps a record of the proceedmgs
    4. proceeding according to the common law (not statutes or codes)
    5. the tribunal is independent of the magistrate Qudge)
         Notice that a judge is a magistrate and is not the tribunal, and the tribunal is either the
sovereign himself or a fully empowered jury (not a jury paid by the government).
         13.    Black's Law Dict10nary's omissions are subtle but one can recombine the
mformat10n and get to the real meaning of terms such as "nisi prius".
         14.    "Nisi pnus" is a Latm term. Individually, the words mean this:
"Prius" means "first." For example, "Pnus vitiis laboravimus, nunc legibus" means "We labored
first with vices, now with laws." Quoted from Black's Law Dictionary, Fifth Edition. "N1si"
means "unless." Quotmg from B.L.D., 5th Ed.: "The word is often affixed as a kmd of elliptical
expression, to the words 'rule,"order,' 'decree,' 'Judgment,' or 'confirmation,' to indicate that the
adjudication spoken of is one which is to stand as valid and operative unless the party affected
by it shall appear and show cause against it, or take some other appropriate step to avoid it or
procure its revocation."
         15.    "N1si prius court" is a court which will proceed unless a party objects. The
agreement to proceed is obtained from the parties first.
         16.    It is a matter of nght that one may demand to be tried in a court of record as
defined herein. By sheer definit10n, that means that the court must proceed accordmg to the
common law (not the statutory law). The only way that a court can suspend that right is by the
prior agreement of the parties.
         17.    For tactical reasons, the Commonwealth of Pennsylvania and/or the state and/or
State prefers to proceed according to statutory law rather than common law. The only way it can
do that is to obtam the prior agreement from the parties. That is the pnmary (but hidden)
purpose of the arraignment procedure.
         18.    During arraignment choices for pleading are only guilty, not guilty, nolo
contendere, but all three choices lead to the same jurisdiction, namely a statutory jurisdict10n, not
a common la~ jurisdiction. That is to say, the question to be decided is whether or not the statute
was v10lated, not whether the common law was violated.
         19.    The dict10nary docs not lie in its definition of a nis1 pnus court but it does omit
some important information. Namely, that It is a court that has been set up by prior agreement
assumed because when the three statutory options [guilty, not guilty, nolo contendere] were
presented to the defendant he chose one. He thus failed to enforce his right to be prosecuted m a
court of record.




                                           P::im=>? nf??
         Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 23 of 45
                            Exhibit I LAW OF THE CASE


           20.       Once the agreement (as evidenced in the arraignment proceeding) has been
secured, the court proceeds under statutory authonty. Now the court ceases to be a court of
record and becomes a court of no record by prior lack of object10n, i.e. by prior agreement
implied by failure to object.
           21.       Naturally, after securing the agreement, a nis1 prius court can move on to examme
the facts with a judge and jury, etc. etc.
           22.       The crimmal court is an inferior court because it is operatmg accordmg to special
rules (criminal code) and not according to the common law. Even if its name is "Superior Court
of ..... " it is still an infenor court so long as it is operating according to some code or statutes
rather than the common law. On the other hand, a court of record, so long as it meets the criteria,
is a truly superior court. The decisions and proceedings of an inferior court are not presumed to
be valid. The inferior court can be sued ma superior court (that's called a "collateral attack"). In
other words, the superior court (court of record) outranks the mferior court, not of record."
           23.       Government Manipulation of Language. The first "trick" of the Government is the
re-definition of certain critical words in each Statute (Act) The Government assumes the ordmary
meaning of the word so as to trick the public into reading and interpreting the Statute in their
favor. Here is a summary of some of the Trick Words. Two keywords that are re-defined in
almost every Statute are the words "person" and "individual". There is at least two "person" m
law:        A natural-person is a legal entity for the human bemg.
           An artificial-person is a legal entity that is not a human being. (Here are the exact
definitions from Barron's Canadian Law Dictionary, fourth edition (ISBN 0-7641-0616-3):
natural person. A natural person is a human being that has the capacity for rights and duties.
artificial person. A legal entity, not a human being, recognized as a person in law to whom
certain legal rights and duties may attach - e.g. a body corporate.)
           24.       The natural-person has the "capacity" (i.e. ability) for nghts and duties, but not
necessarily the obligation. The artificial-person has rights and duties that may be attached (i.e.
assigned) bylaws.
           25.       The second "trick" of the Government is to use the Interpretation Act to define
words that apply to all Statutes unless re-defined within a particular Statute. Without this
knowledge, one could assume the ordmary meanmg for the words one is reading, not realizing
that they may have been defined by the Interpretation Act. Unless these words have been
re-defined in another Statute, the underlying definitions for the two most important words still
apply, either from the Interpretation Act, or the Canadian Law Dictionary.
           Basically, they arc defined as follows:
           a.         from the Canadian Law Dictionary one can find that:
individual means a natural person,
           b.         from the Income Tax Act find the re-definition:
mdividual means an artificial person.
           c.         from the Canadian Law Dictionary find that:
person means an individual (natural person) or an incorporated group (artificial person),
           d.        from the Interpretation Act find the re-defmit10n:
person means a corporation (an artificial- person),
           e.         from the Income Tax Act find the re-definit10n agam:
person means an artificial person (amongst other thmgs).




                                            P~nc ~   nf ??
        Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 24 of 45
                           Exhibit I LAW OF THE CASE


        26.     In the Canadian Human Rights Act, one can see how ind1v1dual and person are
used and how they are applied to natural and artificial persons.
        27.     The third "trick" of the Government is to use the word "includes" m definitions
instead of using the word "means". They do this in some critical definitions that they want to be
misinterpreted. If they used "means" instead of "includes" then their deception would be
exposed, but by using "mcludes" they rely upon the reader to assume that "mcludes" expands the
defimt10n, whereas, m reality, it restncts the definition in the same manner that "means" restricts
the definit10n.
        28.     Here is a means definition of the word "person" from the Bank Act:
person means a natural person, an entity or a personal representative;
        29.     Here is an includes definition of the word "person" from the Interpretation Act:
person, or any word or expression descriptive of a person, mcludes a corporation
To expose their deception, substitute the word means or any word or expression descriptive of a
person, means a corporat10n (viz. artificial-person)
        30.     Both "means" and "includes" are restrictive in scope because they only encompass
part of the whole. Typically they are used in the following form:
person means A or B or C (and nothing else).
person includes A and Band C (and nothmg else).
         31.    From the above example, one sees the logical difference. The hst that follows
means is constructed usmg "or", whereas the list that follows includes is constructed using "and''.
         32.    There is a Legal Maxim that supports the restriction of "includes" which is as
follows: lnclus10 unms est exclus10 alterius. The mclusion of one is the exclus10n of another.
The definition of the word include is key to understanding the potential loss of the natural
person. This is the major trick used by the Government in an attempt to take away natural-person
rights. Unless this is known one voluntarily forfeits rights.
         33.    The fourth "trick" of the Government is to modify how the word "mcludes" is
used in order to make an expansion in the definition when such expansion is required. This
"trick" helps add confusion to the use of "includes" convmcing most readers that "mcludes"
should always be expansive rather than limiting. Here are some legitlmate ways m ·which
"mcludes" is modified to become expansive rather than restrlctive:
also includes, and includes, mcludes, without limitatlon, includmg, including but not hmited to
         34.    The expansive defirut1ons usually take the followmg form:
person means A or B or C and includes D. (A,B, C and D). However, there is also a possibility
that "and includes" is restrictive m some construct10ns. There are some people investigating this
poss1bihty right now. Their logic is demonstrated by the followmg example of a defimtion that
states: provmce means a province of Canada and includes Ontario and Quebec.
So, if one presumes that "and includes" does provide expansion then one must ask why Ontano
and Quebec had to be specifically mentioned when they are already part of a so-called province.
         35.    The above construction clearly defines the scope of what is meant by province,
that is a province of Canada (it does not say which one), and includes only Ontario and Quebec
(compiled from a hst of two from the origmal scope of all provinces). In this construction, means
provides the scope of the defimtion and includes provides the hst of what 1s actually included m
the definition.




                                          P,;:ino::> LI. nf ??
        Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 25 of 45
                           Exhibit I LAW OF THE CASE


         36.     The foregomg analysis is one interpretation but is not the only interpretation. The
use of "includes" in statutory definitions can be argued both ways and is the backbone of
understanding interpretations.
         37      With the presumption that "and includes" is restnctive, then we must take a very
close look at the following definit10n, taken from the Interpretation Act.
province means a province of Canada and mcludes the Yukon Territory, the Northwest Temtones
and Nunavut.
         38.     With this presumpt10n what is stated is: unless another statute re-defines provmce,
the default definition of province only includes the Yukon Temtory, the Northwest Territories
and Nunavut.
         39.     So m order to not become absurd, we must allow for "and includes" to be
expansive, however, more work needs to be done on this subject before placmg the last nail m
the coffin, so to speak.
         40.     Barron's Canadian Law Dictionary does not provide definitions for "include" or
"means" therefore we have to look m the next source for the definitions.
         41.     From Black's Law Dictionary, fourth edit10n, here 1s the definition for the word
"include":
mclude. To confme within, hold as in an enclosure, take m, anam, shut up, contain, mclose,
compnse, comprehend, embrace, involve. Including may, accordmg to context, express an
enlargement and have the meaning of and or in addition to, or merely specify a particular thmg
already included within general words heretofore used.
inclose. To surround; to encompass; to bound; fence, or heroin, on all sides.
It is stated in the above definition that the verb include is clearly restrictive and only has limited
scope. On the other hand, the part1c1ple, includmg (but not limlted to) enlarges the scope.
         42.     Therefore the conclusion 1s that when used in a definition, include does not
expand the existing defimtion of the word 1t 1s attempting to define.
         43.     It is easy to be confused because one naturally assumes the existing definition of
the word, then assume include means to add this new interpretation to the existing assumed
definition of the word. Our assumptions fail us m this case.
         44.     For the Doubting Thomas: If one looks mto any statute, one will be able to find a
defimtion that uses the word includes and attempts to broaden the scope of that word to include
the ordmary meaning, find that the statute will break down because it will not be able to support
the inclusion of the ordinary meaning of the word.
         45.     The breakdown usually occurs when slavery is invoked.
         46.     Courts may be classified and divided according to several methods, the following
being the more usual: COURTS OF RECORD and COURTS NOT OF RECORD.
         47.     The former bemg those whose acts and judicial proceedmgs are enrolled, or
recorded, for a perpetual memory and testimony, and which have power to fine or imprison for
contempt. The error lies to their judgments, and they generally possess a seal.
         48.     Courts not of record are those of mferior dignity, which have no power to fine
or 1mpnson, and m which the proceedings are not enrolled or recorded. See 3 Bl Comm 24, 3
Steph. Comm. 383; The Thomas Betcher, CC.Ga., 24 F 481, Ex parte Th1stleton, 52 Cal 225,
Erwm v US. D.C Ga. 37 F 488, 2 LRA 229, Hemmger v Davis. 96 Omo St 205, 117 NE. 229, 231
      49.    A "court of record" is a judicial tribunal having annbutes and exercising functions
mdependently of the person of the magistrate designated generally to hold it, and proceedmg




                                           P::im> i:; nf ??
         Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 26 of 45
                           Exhibit I LAW OF THE CASE


accordmg to the course of common law, Its acts and proceedings being enrolled for a perpetual
memorial. See Jones v. Jones, 188 Mo. App. 220, 175 S. W. 227, 229; Ex parte Gladhill, 8 Mete.
Mass., 171, per Shaw, C.J. See, also, Ledwith v. Rosalsky, 244 N.Y.
          50.    CONFIRMATIO CARTARCM, (conformmg charter)
October 10, 1297, By Edward, King of England, reaffirms that the Magna Carta may be
pleaded as the Common Law before a court.
        This links the Magna Carta to the Common Law.
        The U.S. Constitution guarantees one's access to the Common Law, i.e. the :'.Vtagna Carta.
         ( See "Sources of Our Liberties" Edited by Richard L. Perry, American Bar Foundation;
distributed by Associated College Presses, 32 Washington Place, New York 3, New York.).
         51.     The Constitution guarantees to every state a Republican form of government
(Art. 4, Sec. 4).
         52.     No state may Join the Umted States unless it is a Republic. Our Republic is one
dedicated to "liberty and justice for all." Minority mdividual rights are the priority. The people
have natural rights instead of civil rights. The people are protected by the Bill of Rights from the
majority. One vote in a jury can stop all of the maJonty from depriving any one of the people of
his rights; this would not be so if the Umted States were a democracy.
         53.     The definition of sovereignty retams the meanmg it had at the time the US
Constltution was formed. Who is the Tribunal? Answer: The sovereign, the ultimate Judge.
        54.      ... at the Revolution, the sovereignty devolved on the people; and they are truly the
sovereigns of the country, but they are sovereigns without subjects ... with none to govern but
themselves ..... [CHISHOLM v. GEORGIA (US) 2 Dall 419, 454, 1LEd440, 455 (~DALL
(1793) pp 471-472.]
         55.     The very meaning of 'sovereignty' IS that the decree of the sovereign makes law.
[American Banana Co. v. United Frmt Co., 29 S.Ct. 511, 513, 213 U.S. 347, 53 L.Ed. 826, 19
Ann.Cas. 1047.]
         56.     Where rights secured by the Const1tut10n are mvolved, there can be no
rulemakmg or legislat10n which would abrogate them. [Miranda v. Anzona, 384 US 436, 491 ]
         57.     There can be no sanct10n or penalty imposed upon one because of this exercise of
constitutional rights. [Sherer v. Cullen, 48 I F 946.]
         58.     Republican government. One in which the powers of sovereignty are vested in the
people and are exercised by the people, either directly, or through representatives are chosen by
the people, to whom those powers are specially delegated. [In re Duncan, 139 U.S. 449, I 1 S.Ct.
573, 35 L.Ed. 2 I 9; :'.Vtinor v. Happersett, 88 U.S. (21 Wall.) 162, 22 L.Ed. 627." Black's Law
Dictionary, Fifth Ediuon, p. 626.]
         59.     The Commonwealth of Pennsylvania IS an mseparable part of the United States of
Amenca, and the United States Constitution is the supreme law of the land. Notice and see
Pennsylvania Constitution, all versions.
        60.      This Constitution, and the Laws of the United States which shall be made in
Pursuance thereof; and all Treaties made, or which shall be made, under the Authonty of the
United States, shall be the supreme Law of the Land; and the Judges in every State shall be
bound thereby; any Thmg in the Constitution or Laws of any State to the Contrary
notwithstanding. [Constitution for the Umted States of America, ArticJe VI, Clause 2.]
        61.      Conspiracy against rights: If two or more persons conspire to mjure, oppress,
threaten, or intimidate any person in any State, Territory, Commonwealth, Possession, or District




                                           P;:im~   R nf ??
         Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 27 of 45
                              Exhibit 1 LAW OF THE CASE


m the free exercise or enjoyment of any right or privilege secured to him by the Constitution or
laws of the Umted States, or because of his having so exercised the same; or If two or more
persons go in disguise on the highway, or on the premises of another, with mtent to prevent or
hmder his free exercise or enjoyment of any nght or pnvilege so secured - They shall be fined
under this title or 1mpnsoned not more than ten years, or both; and if death results from the acts
committed m violat10n of this sect10n or if such acts include kidnapping or an attempt to kidnap,
aggravated sexual abuse or an attempt to commit aggravated sexual abuse, or an attempt to kill,
they shall be fined under this title or imprisoned for any term of years or for life, or both, or may
be sentenced to death. [ 18, USC 241 ]
         62.     Depnvat1on ofnghts under color of law: Whoever, under color of any law,
statute, ordinance, regulation, or custom, willfully subjects any person in any State, Temtory,
Commonwealth, Possession, or District to the deprivation of any rights, privileges, or immunities
secured or protected by the Constitution or laws of the Cnited States, or to different pumshments,
pams, or penalties, on account of such person being an alien, or by reason of his color, or race,
than are prescribed for the punishment of citizens, shall be fined under this title or imprisoned
not more than one year, or both; and if bodily injury results from the acts committed m violation
of this section or if such acts include the use, attempted use, or threatened use of a dangerous
weapon, explosives, or fire, shall be fined under this title or imprisoned not more than ten years,
or both; and if death results from the acts committed in violauon of this section or if such acts
mclude kidnappmg or an attempt to kidnap, aggravated sexual abuse, or an attempt to commit
aggravated sexual abuse, or an attempt to kill, shall be fined under this title, or imprisoned for
any term of years or for hfe, or both, or may be sentenced to death. [ 18, USC 242 J
         63.     COURT. The person and suit of the sovereign; the place where the sovereign
sojourns with his regal retmue, wherever that may be. 3

        64.     COURT. An agency of the sovereign created by it directly or indirectly under its
authority, consistmg of one or more officers, established and maintamed for the purpose of
hearing and determining issues of law and fact regarding legal rights and alleged violations
thereof, and of applying the sanctions of the law, authorized to exercise its powers m the course
of law at tunes and places previously determined by lawful authonty. 4

       65.      COURT OF RECORD. To be a court of record a court must have four
characteristics and may have a fifth. They are:

       A. A judicial tribunal havmg attributes and exercising functions independently of the
person of the magistrate designated generally to hold it [Jones v. Jones, 188 Ylo.App. 220, 175
S.W. 227, 229; Ex parte Gladhill, 8 Mete. Mass., 171, per Shaw, C.J. See, also, Ledwith v.
Rosalsky, 244 N.Y. 406, 155 N.E. 688, 689][Black's Law Dictionary, 4th Ed., 425, 426J
       B. Proceeding according to the course of common law [Jones v. Jones, 188 Ylo.App. 220,
175 S.W. 227, 229; Ex parte Gladh11l, 8 Mete. Mass., 171, per Shaw, C.J. See, also, Ledwith v.
Rosalsky, 244 N.Y. 406, 155 N.E. 688, 689)[Black's Law Dictionary, 4th Ed., 425, 426)


3
 Black's Law Dict10nary, 5th Edit10n, page 318.
4
 Isbill v Stovall, Tex C1v.App, 92 S W.2d 1067, 1070,
Black's Law D1ct1onary, 4th Ed1t1on, page 425.




                                                P;:inp 7 nf ??
         Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 28 of 45
                           Exhibit 1 LAW OF THE CASE


        C. Its acts and judicial proceedings are enrolled, or recorded, for a perpetual memory and
testimony. [3 Bl. Comm. 24; 3 Steph. Comm. 383; The Thomas Fletcher, C.C.Ga., 24 F. 481; Ex
parte Thistleton, 52 Cal 225; Erwin v. the U.S., D.C.Ga., 37 F. 488, 2 LR.A. 229; Heinmger v.
Davis, 96 Ohio St. 205, 117 N.E. 229, 231]
        D. Has power to fine or imprison for contempt. [ 3 Bl. Comm. 24; 3 Steph. Comm. 383;
The Thomas Fletcher, C.C.Ga., 24 F. 481; Ex parte Thistleton, 52 Cal 225; Erwm v. the U.S.,
D.C.Ga., 37 F. 488, 2 LR.A. 229; Heminger v. Davis, 96 Oh10 St. 205, 117 N.E. 229,
23 l.][Black's Law Dict10nary, 4th Ed., 425, 426]
        E. Generally possesses a seal. [3 Bl. Comm. 24; 3 Steph. Comm. 383; The Thomas
Fletcher, C.C.Ga., 24 F. 481; Ex parte Th1stleton, 52 Cal 225; Erwm v. the U.S., D.C.Ga., 37 F.
488, 2 LR.A. 229; Heininger v. Davis, 96 Ohio St. 205, 117 N.E. 229, 231.][Black's Law
Dicuonary, 4th Ed., 425, 426]

        66.     The following persons are magistrates: ... The judges of the superior courts ...
[California Penal Code, Sec. 808.] ... our justices, shenffs, mayors, and other ministers, which
under us have the laws of our land to gmde, shall allow the said charters pleaded before them in
judgment in all their points, that 1s to wit, the Great Charter as the common law.... [Confirmatio
Cartarum, November 5, 1297, Sources of Our Liberties Edited by Richard L. Perry, American
Bar Foundation]
        67.     Henceforth the writ which is called Praecipe shall not be served on anyone for any
holding so as to cause a free man to lose his court. [Magna Carta, Article 34].
        68.     If any drum, statement, fact, or portion in this act10n 1s held inapplicable or not
valid, such a decis10n does not affect the validity of any other port10n ofth1s action.

        69.    The singular includes the plural and the plural the singular. The word people is
both singular and plural.

       70.     The present tense includes the past and future tenses; and the future, the present.

        71      The masculme gender includes the feminine and neuter.
        72.     We the People of the United States, m Order to form a more perfect Union,
establish Justice, insure domestic Tranqmlity, provide for the common defense, promote the
general Welfare, and secure the Blessings of Liberty to ourselves and our Posterity, do ordain and
estabhsh this Constitut10n for the United States of America.
        73.     Through the courts, Plaintiff Kennedy encourages the government to obey the
law.
        75.     Edward Thomas Kennedy, Plaintiff, is one of the people and in the court of
record, wishes and demands individual defendants, and/or their counsel, to reply and testify,
affirm, and/or declare under penalty of perjury to his complaint.
        76.     The Eleventh Amendment does not protect state officials from clanns for
prospective rehef when It is alleged that state officials acted in violation of federal law. Warnock
v. Pecos County, 88 F.3d 341 (5th Cir. 07/0811996), Ex parte Young, 209 US. 123, 155-56, 52 L.




                                           Paae 8 of??
           Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 29 of 45
                                 Exhibit I LAW OF THE CASE


Ed. 714, 28 S. Ct. 441 (1908); Edelman v. Jordan, 415 U.S. 651, 664, 39 L. Ed. 2d 662, 94 S. Ct.
1347 (1974); Brennan v. Stewart, 834 F.2d 1248, 1252 (5th Cu. 1988).
         77.     No money shall be drawn from the treasury, but in consequence of appropriations
made by law; and a regular statement and account of receipts and expenditures of all public
money shall be published from time to time." 5
         78.     The Constltution of the United States of Amenca, Article II Sect10n 2.
"The judicial power shall extend to all cases, in law and equity/' arising under this Constitution,
the laws of the United States, and treaties made, or which shall be made, under theu
authority;--to all cases affecting ambassadors, other public mmisters and consuls;--to all cases of
admiralty and maritime jurisdiction;--to controversies to which the United States shall be a
party;--to controversies between two or more statists; between a state and citizens of another
ate;--between citizens of different states;--between citizens of the same state claiming lands
under grants of d1fferent states, and between a state, or the citizens thereof, and foreign states,
citizens or subjects. In all cases affecting ambassadors, other public mm1sters and consuls, and
those in which a state shall be a party, the Supreme Court shall have original Junsdiction. In all
the other cases before ment10ned, the Supreme Court shall have appellate jurisdiction, both as to
law and fact, with such except10ns, and under such regulations as the Congress shall make. The
trial of all crimes, except in cases of impeachment, shall be by Jury; and such trial shall be held in
the state where the said crimes shall have been committed; but when not committed withm any
state, the tnal shall be at such place or places as the Congress may by law have directed."

        79.     Charter for the Province of Pennsylvania-1681. 7
        80.     Penn's Charter of Liberty - April 25, 1682. 8
        81.    Charter of Privileges Granted by Wilham Penn, Esq.
to the Inhabitants of Pennsylvama and Territones, October 28, 170 I. 9
        82.    Constitution of Pennsylvania - September 28, 1776. 10
        83.     Small points of the law are not law.
        84.    Trespass means injury committed with force, actual or implied; immediate and
not consequential; if the property involved, the property ty was m actual or constructive
possession of the plaintiff at the time of injury. Source: Koffler: Common Law Pleadmg, 152
( 1969)
        85.    Trespass on the Case·- In practice, means the form of action by which a person
seeks to recover damages caused by an injury unaccompanied with force or which results
indirectly from the act of the defendant. It is more generally called, simply, case. Source: 2
Bouvier's Law Dictionary 610 (186 7).

5
  Article I, Section 9, Clause 7, US Constitut10n, hnk here
https./I constitut10n. so Ian com/the-appropnations-dause-a-h1story-o f-the-c onstitut1ons-as-·of-yet-underused-clause/
6
  Law here means common law
7
  http.//avalon.law.yale.edu/17th_century/pa01.asp
8
  http://avalon.law.yale.edu/17th_century/pa03.asp
9
  http://avalon.law.yale.edu/18th_century/pa07 .asp
10
   http://avalon.law.yale.edu/18th_ century/pa08.asp




                                                    Pam~   9 of??
        Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 30 of 45
                           Exhibit I LAW OF THE CASE


         86.     "... at the Revolution, the sovereignty devolved on the people; and they are truly
the sovereigns of the country, but they are sovereigns without subjects ... wnh none to govern but
themselves; the citizens of America are equal as fellow citizens, and as joint tenants in the
sovereignty." CHISHOLM v. GEORGIA (CS) 2 Dall 419, 454, 1 L Ed 440, 455 @DALL 1793
pp 471-472.
         87.     The people ofth1s State, as the successors of its former sovereign, are entitled to
all the rights which formerly belonged to the King by his prerogative. Through the medmm of
their Legislature they may exercise all the powers which previous to the Revolution could have
been exercised either by the King alone, or by him in conjunction with his Parliament; subject
only to those restrict10ns which have been imposed by the Const1tut10n of this State or of the
U.S.Lansmg v. Smith, 21D.89., 4 Wendel 9 (1829) (New York)
"D." Decennial Digest, Lansing v. Smith, 4 Wend. 9 (N.Y.) (1829), 21 Am. Dec. 89
 IOC Const. Law Sec. 298; 18 C Em.Dom. Sec. 3, 228; 37 C Nav.Wat. Sec. 219; Nuls Sec. 1'67;
48 C Wharves Sec. 3, 7. NOTE: Am.Dec.=-American The decision, Wend.= Wendell (N.Y.)
         88.     Law of Armed Conflict, Senator Lindsey Graham Questions Brett Kavanaugh
Military Law vs Crimmal Law, link here.
https://www.youtube.com/watch?v""'3 __gmOsnJrZw&index=25&list=WI,&t- Os.
The case cited by Graham and Kavanaugh is here: YASER ESAM HA.Y!DI v. DONALD H.
RU.Y!SFELD, SECRETARY OF DEFENSE, et al., hnk here:
http://law2.umkc.edu/faculty/projects/ftrials/conlaw/hamd1.html.
         89.     California Government Code Sections 11120 and 54950 contain strong statements
about the sovereignty of the people.
         90.     CALIFORNIA CODES GOVERNMENT CODE SECTION 54950-54963 54950.
In enacting this chapter, the Legislature fmds and declares that the public commissions, boards
and councils and the other public agencies in this State exist to aid in the conduct of the people's
business. It is the mtent of the law that their actions be taken openly and that their dehberat10ns
be conducted openly. The people of this State do not yield their sovereignty to the agencies
which serve them. The people, in delegating authority, do not give their pubhc servants the right
to decide what is good for the people to know and what is not good for them to know. The people
insist on remammg informed so that they may retam control over the mstruments they have
created.
         91.     CALIFORNIA CODES GOVERNMENT CODE SECTION Section 11120: It ts
the public policy of this state that public agencies exist to aid m the conduct of the people's
busmess and the proceedings of pubhc agencies be conducted openly so that the public may
remain informed. In enactmg this article the Legislature finds and declares that it is the intent of
the law that actions of state agencies be taken openly and that their deliberation be conducted
openly. The people of this state do not yield their sovereignty to the agencies which serve them.
The people, in delegating authority, do not give their public servants the right to decide what is
good for the people to know and what is not good for them to know. The people insist on
remaining informed so that they may retain control over the instruments they have created. This
article shall be known and may be cited as the Bagley-Keene Open Yleeting Act.
         92.     SCOTUS recogmzes personal sovereignty, June 16, 2011.
https://www.supremecourt.gov/opinions/l 3pdf/l 2-l 58 _6579.pdf.
         93.     CONSTITUTIONAL PREAMBLES
         Constitution for the United States of America: We the People of the United States, m




                                          P::ini:> 1 () nf ??
         Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 31 of 45
                            Exhibit I LAW OF THE CASE


Order to form a more perfect Union, establish Justice, insure domestic Tranquility, provide for
the common defense, promote the general Welfare, and secure the Blessmgs of Liberty to
ourselves and our Posterity, do ordain and establish this Constitution for the United States of
Amen ca.
         1849 Cahfornia Constitution: WE the people of California, grateful to Almighty God for
our freedom: m order to secure its blessings, do estabhsh this Constitution.
         1879 State of California Constitution: We, the People of the State of California, grateful
to Almighty God for our freedom, in order to secure and perpetuate its blessings, do establish
this Constitution.
        In all three constitutions (and the const1tut1on of any real republic) the operative word is
"establish." People existed in their own md1v1dual sovereignty before the constitution was
enabled. When the People "establish" a constitutlon, there is nothing m the word "establish" that
signifies that they have yielded any of their sovereignty to the agency they have created. To
mterpret otherwise would convert the repubhc mto a democracy. Also, see the legislated notice
from the People to the government written m the California Government Codes 11120 and 54950
quoted herein.
        94.      To dcpnve the People of their sovereignty it is first necessary to get the People to
agree to submit to the authonty of the entity they have created. That is done by gettmg them to
claim they arc citizens of that entity (see Constitution for the U.S.A., XIV Amendment, for the
definition of a citizen of the United States.)
     1
        95.      14 C.J.S. 426, 430 The particular meaning of the word "c1t1zen" 1s frequently
dependent on the context in which it is found 11 , and the word must always be taken m the sense
which best harmonizes with the subject matter in which it is used. 12 One may be considered a
citizen for some purposes and not a citizen for other purposes. as. for mstance, for commercial
purposes, and not for pohtical pur:poses.Ll So, a person may be a citizen in the sense that as such
he is entitled to the protection of his life, hberty, and property. even thou~h he is not vested with
the suffrage or other political nghts.li
         96.     SOVEREIGNTY Black's Law Dictionary, Fourth Edition
The power to do everythmg m a state without accountab1hty,--to make laws, to execute and to
apply them, to impose and collect taxes and levy contnbut10ns, to make war or peace, to form
treaties of alliance or of commerce with foreign nations, and the like. Story, Const. Sec 207
Sovereignty m government is that pubhc authority which directs or orders what is to be done by
each member associated in relation to the end of the association. It is the supreme power by
which any citizen is governed and is the person or body of persons m the state to whom there is
politically no supenor. The necessary existence of the state and that nght and power which
necessarily follow is "sovereignty." By "sovereignty in its largest sense is meant supreme,
absolute, uncontrollable power, the absolute right to govern. The word which by itself comes
nearest to bemg the definition of "sovereignty" is will or volition as apphed to political affairs. 15
11
   Cal.-Prowd v. Gore, 2 Dist. 207 P 490. 57 CA 458.
12
   Cal --Prowd v Gore 2 Dist 207 P 490 57 C.A 458 La --Lepenser v Gnffin, 83 So. 839, 146 La 584
N.Y--Umon Hotel Co v Hersee, 79 NY 454
13
   lJ S --The Freundschaft, N C , 16 U S 14, 3 Wheat 14, 4 L Ed 322
--Murray v The Charmmg Betsy, 6 t; S 64, 2 Cranch 64, 2 L Ed 208 Md--Risew1ck v Davis, 19 Md 82
Mass.--Judd v. Lawrence, I Cush 5 31
14
   Mass --D1llaway v Burton, 153 NE. 13, 256 Mass 568
15
   City of Bisbee v. Cochise County, 52 Anz 1, 78 P 2d 982, 986.




                                            P;:im::. 11 nf ??
         Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 32 of 45
                              Exhibit 1 LAW OF THE CASE


         STATE Black's Law Dictionary, Fourth Edition
A People permanently occupymg a fixed territory bound together by common-law habits and
custom into one body politic exercising, through the medium of an organized government,
mdependent sovereignty and control over all persons and thmgs within its boundanes, capable of
makmg war and peace and of entenng into mternational relations with other communities of the
globe. 16
         97.     In concluding his hst of grievances against the Parliament and crown, Jefferson
used a reference to natural rights that was to be the core of the Declaration of Independence he
drafted two years later: ... That these are our grievances which we have thus laid before his
majesty, with that freedom of language and sentiment which becomes a free people claiming
their rights, as derived from the laws of nature, and not as the gift of their chief magistrate. 17
         98.     "In Chisholm, the Justices of the Supreme Court rejected Georgia's claim to be
sovereign. They concluded instead that, to the extent, the term "sovereignty" is even
appropriately applied to the newly-adopted Constitution, it rests with the people, rather than with
state governments." 18
         99.     A person may be a citizen for commercial purposes and not for political
purposes." 19
         I 00. Lieber Code
         The Lieber Code of April 24, 1863, also known as Instructions for the Government of
Armies of the Umted States m the Field, General Order N!? 100,[ I ][2] or Lieber Instructions, was
an mstruction signed by lJS President Abraham Lincoln to the Umon Forces of the United States
dunng the Amencan Civil War that dictated how soldiers should conduct themselves in wartime.
         101. 18 U.S. Code§ 2384 - Seditious conspiracy
         If two or more persons in any State or Territory, or m any place subject to the junsdictlon
of the United States, conspire to overthrow, put down, or to destroy by force the Government of
the llmted States, or to levy war agamst them, or to oppose by force the authonty thereof, or by
force to prevent, hinder, or delay the execution of any law of the Umted States, or by force to
seize, take, or possess any property of the Cmted States contrary to the authority thereof, they
shall each be fined under this title or impnsoncd not more than twenty years, or both.
(June 25, 1948, ch. 645, 62 Stat. 808; July 24, 1956, ch. 678, § 1, 70 Stat. 623; Pub. L I 03 -322,
title XXXIII, § 330016(l)(N), Sept. 13, 1994, 108 Stat. 2148.)
         102. 18 U.S. Code § 2381 - Treason
         Whoever, owing allegiance to the Umted States, levies war against them or adheres to
their enemies, giving them aid and comfort withm the United States or elsewhere, is guilty of
treason and shall suffer death, or shall be imprisoned not less than five years and fined under this
title but not less than $10,000; and shall be incapable of holding any office under the United
States.


16
   Umted States v. Kusche, DC Cal., 56 F Supp. 20 l, 207, 208. The orgamzat10n of social bfe which exercises
sovereign power m behalf of the people Delany v Mora1tls, CC A.Md, 136 F.2d 129, 130
17
   https.l lwww_ loc.gov/teachers/classroommatenals/connect10ns/thomas-Jefferson/history3 html
18
   In re Chisholm v. Georgia, 2 lJ S (Dall.) 419 ( 1793) Barnett, Randy E , The People or The State? Chisholm V
Georgia and Popular Sovereignty Vrrg1ma Law Review, Vol 93, Georgetown Public Law Research Paper No
969557. Available at SSRN. http //ssm.com/abstract-969557
19
   Field v. Adreon, 7 Md. 209




                                               P;:inp 1? nf ??
        Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 33 of 45
                            Exhibit 1 LAW OF THE CASE


(June 25, 1948, ch. 645, 62 Stat. 807; Pub L 103-322, title XXXIII, § 330016(2)(1), Sept. 13,
1994, 108 Stat. 2148.)
        103. RESERVATION OF SOVEREIGNTY: "Even if the Tnbe's power to tax were
derived solely from its power to exclude non-Indians from the reservation, the Tribe has the
authonty to impose the severance tax. Non-Indians who lawfully enter tribal lands remam
subject to a tribe's power to exclude them, which power mcludes the lesser power to tax or place
other cond1t1ons on the non-Indian's conduct or continued presence on the reservation. The
Tribe's role as a commercial partner with petit10ners should not be confused with its role as
sovereign. It is one thing to find that the Tnbe has agreed to sell the nght to use the land and take
valuable mmerals from it, and qmte another to find that the Tribe has abandoned its sovereign
powers simply because it has not expressly reserved them through a contract. To presume that a
sovereign forever waives the right to exercise one of its powers unless it expressly reserves the
right to exercise that power m a commercial agreement turns the concept of sovereignty on its
head. Merrion v. Jicarilla Apache Tribe; Amoco Production Company v. Jicarilla Apache Indian
Tnbe, 455 U.S. 130, 131, 102 S.Ct. 894, 71 L.Ed.2d 21 (1981 ).
        104. TREATY BETWEEN THE HOLY SEE AND ITALY, Article 24
 In regard to the sovereignty appertaining to it also in the international realm, the Holy
See declares that it desires to remam and will remam outside of any temporal rivalnes between
other States and the mtemational congresses called to settle such matters, unless the contending
parties make a mutual appeal to tts mission of peace; it reserves to itself in any case the nght to
exercise its moral and spiritual power. Consequently, Vatican City will always and m every case
be considered neutral and inviolable temtory. 20
        105. Executive Order 11110 AMENDMENT OF EXECUTIVE ORDER NO. 10289,
John F Kennedy, President of the Umted States. 21 President Kennedy's Executive Order (E.O.)
11110 modified the pre-exfsting Executive Order 10289 issued by U.S. President Harry S Twman on
September 17, 1951, and stated the followmg·!.lll

The Secretary of the Treasury is hereby designated and empowered to perform the
following-described functions of the President without the approval, rat1ficat1on, or other action of the
President...

E.O. 10289 then lists tasks (a) through (h) which the Secretary may now do without instruction from
the President. None of the powers assigned to the Treasury m E.O. 10289 relate to money or to
monetary policy.
President Kennedy's E.O. 11110, in its entirety, follows:

SECTION 1. Executive Order No. 10289 of September 19 (sic], 1951, as amended, is hereby further
amended --



20

http://www.vaticanstate.va/contenUdam/vaticanstate/documenti/leggi-e-decretr/Normat1ve-Penali-e-Amm1n
istrative/Latera nI reaty. pdf
21
   Executive Order 11110 Amendment of Executive Order No. 10289, as amended, relating to the
performance of certain functions affecting the Department of the Treasury, Signed: June 4, 1963
Federal Register page and date: 28 FR 5605; June 7, 1963. Amends. EO 10289, September 17, 1951




                                            Paae 13 of ?2
         Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 34 of 45
                             Exhibit 1 LAW OF THE CASE


(a) By adding at the end of paragraph 1 thereof the following subparagraph U):

"U) The authority vested m the President by paragraph (b) of section 43 of the Act of May 12, 1933,
as amended (31 U.S.C. 821 (b)), to issue silver certificates against any silver bullion, silver, or
standard silver dollars in the Treasury not then held for redemption of any outstanding silver
certificates. to prescribe the denominations of such silver certificates, and to coin standard silver
dollars and subs1d1ary silver currency for their redemption," and

(b) By revoking subparagraphs (b) and (c) of paragraph 2 thereof.

SEC. 2. The amendment made by this Order shall not affect any act done. or any right accruing or
accrued or any suit or proceeding had or commenced in any civil or criminal cause prior to the date
of this Order but all such liabilities shall continue and may be enforced as 1f said amendments had
not been made.

JOHN F. KENNEDY

THE WHITE HOUSE,

June 4, 1963



      I 06. Effective January l, 2019, 2018 Amendments to the Manual for Courts-:vfartial,
Umted States, issued on March I, 2018, Sec. 5. The amendments m Annex 2, mcludmg
Appendix l 2A, shall take effect on January l, 2019, subject to the following: 22

(a) Nothing in Annex 2 shall be construed to make punishable any act done or omitted prior to
January l, 2019, that was not pumshable when done or omitted.

      107. Donald J. Trump Presidential Executive Orders must be followed by all
government employees and BAR Association member Attorneys worldwide, and are as follows:


22

https .//www. white house. gov/presidential-actions/20 18-amend men ts-manual-courts-martial-united-states/
a) Nothing in Annex 2 shall be construed to make punishable any act done or omitted prior to January 1.
2019, that was not punishable when done or omitted.

{b) Nothing in section 4 of Annex 2 shall be construed to invalidate the prosecution of any offense
committed before January 1, 2019. The maximum punishment for an offense committed before January
1, 2019, shall not exceed the maximum punishment in effect at the time of the comm1ss1on of such
offense.

(c) Nothing in Annex 2 shall be construed to invalidate any nonjudicial punishment proceeding, restraint,
investigation, referral of charges, trial in which arraignment occurred, or other action begun prior to
January 1, 2019. Except as otherwise provided in this order, the amendments in Annex 2 shall not apply
in any case in which charges are referred to trial by court-martial before January 1. 2019. Except as
otherwise proyided in this order, proceedings in any such case shall be held in the same manner and with
the same effect as 1f such amendments had not been prescribed.




                                             PAnA 14 nf ??
Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 35 of 45
                  Exhibit 1 LAW OF THE CASE


January 20, 2017
txecutive Order 13 765 -Mznimizzng the Economic Burden of the Patzent Protection and
Affordable Care Act Pending Repeal

January 24. 2017
Executive Order 13766--txpeditzng Environmental Reviews and Approvals for
High-Priority Infrastructure Projects

January 25, 2017
Executive Order 13767 Border Security and 1mmzgration Enforcement Improvements

January 25, 2017
Executive Order 13768- Enhancing Publzc Safety in the Interior of the United States

January 27, 2017
Executive Order I 3769- --Protectzng the Nation From Foreign Terrorist Entry Into the
Umted States

January 28, 2017
Executive Order 13 770-Ethics Commitments by Executzve Branch Appointees

January 30, 2017
~Executive Order 13 771- on Reduczng Regulation and Controlling Regulatory Costs


February 3, 2017
Executive Order 13772 -on Core Prznczples for Regulating the United States Fznancial
System

February 9, 2017
Executive Order 13 773 on Enforcing Federal Law with Respect to Transnatzonal
Criminal Organizations and Preventing International Trafjickzng

February 9, 2017
Executive Order 13774-on Preventing Violence Agaznst Federal, State, Tribal, and Local
Law Enforcement Officers

February 9, 2017
Executzve Order 13 775- Providing an Order of Succession Within the Department of
Justice

February 9, 2017
Executive Order 13776 on a Task Force on Crime Reduction and Publtc Safety

February 24, 2017
Executive Order 13 777-Enforczng the Regulatory Reform Agenda




                                 P;:im=> 1 f) of //
Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 36 of 45
                  Exhibit I LAW OF THE CASE



February 28, 2017
Executive Order 13778-on Restorzng the Rule of Law, Federalism, and Economic Growth
by Reviewzng the "Waters of the Unzted States" Rule

February 28, 2017
Executive Order 13779-·on The White House Initiative to Promote Excellence and
Innovation at Historzcally Black Colleges and Universities

March 6, 2017
Executive Order 13780 Protectzng the ,Vation From Foreign Terrorist Entry Into the
Unzted States

March 13, 2017
Executive Order 13781-Comprehensive Plan for Reorganizing the Executive Branch

March 27, 2017
Executive Order 13782-on the Revocation of Federal Contracting Executive Orders

March 28, 2017
Executzve Order 13783 on Promoting Energy Independence and Economic Growth

March 29. 2017
Executive Order 13784--Establishing the President's Commission on Combatzng Drug
Addzctzon and the Opioid Crzszs

March 31, 2017
Executive Order 13785 on Establishing Enhanced Collection and Enforcement of
Antzdumping and Countervazlzng Duties and Violatzons of Trade and Customs Laws

March 31, 2017
Executzve Order 13786-0mnibus Report on Szgnzficant Trade Deficzts

March 31, 2017
Executive Order 13787 -on Providing an Order of Succession Within the Department of
Justice

Aprzl 18, 2017
Executive Order 13788 on Buy American and Hire American

Aprzl 21, 2017
Executive Order 13789 on Identifying and Reduczng Tax Regulatory Burdens

Aprzl 25, 2017
Executive Order I 3790-on Promotzng Agriculture and Rural Prosperzty in America




                               Paae 16 of 22.
Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 37 of 45
                  Exhibit I LAW OF THE CASE



April 26, 2017
Bxecutive Order 13 791 · on Enforcing Statutory Prohibitions on Federal Control of
Bducatzon

April 26, 2017
Executive Order 13 792-on the Review of Designations Under the Antiquities Act

Aprzl 27, 2017
Executive Order 13793-on Improving Accountability and Whistleblower Protection at the
Department of Veterans Affairs

April 28, 2017
Executive Order 13794 Establzshment of the American Technology Council

April 28, 2017
Executive Order 13795 Implementing an Amerzca-FLrst Offshore Energy Strategy

Aprzl 29, 2017
Executive Order 13 796-Addressing Trade Agreement Violatzons and Abuses

April 29, 2017
Executive Order 13797-E.stablishment of Office of Trade and Manufacturing Polley

May 4. 2017
Executzve Order 13798-Promoting Free 5'peech and Religious Liberty

May 11, 2017
 "
!xecutzve  Order 13799-on the Establishment of Presidential Advisory Commzsszon on
Election Integrity

May 11. 2017
Executive Order 13800-on Strengthening the Cybersecurity of Federal Networks and
Critical Infrastructure

June 15, 2017
Executive Order 13801 ·Expanding Apprenticeships m America

June 21, 2017
Executzve Order 13802--Amending Executive Order 13597

June 30, 2017
Executive Order 13803- on Reviving the National Space Council

July 11, 2017




                                P::im~   17 of??
Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 38 of 45
                  Exhibit I LAW OF THE CASE


txecutive Order 13804- Allowing Additional Time for Recognzzmg Positive Actwns by
the Government of Sudan and Amending Executive Order 13 761

July 19, 2017
Executive Order 13805 Establishing a Presidential Advisory Council on Infrastructure

July 21, 2017
txecutzve Order 13806- on Assessing and Strengthening the Manufacturing and Defense
industrial Base and Supply Chain Reszliency of the Unzted States

August 15, 2017
Executive Order 13807· on Estabhshmg Discipline and Accountabllzty in the
Environmental Review and Permitting Process for Infrastructure

August 24. 2017
executive Order 13808-on Imposing Sanctions with Respect to the Situation in Venezuela

August 28. 2017
txecutive Order 13809-on Restoring State. Triba{. and Local Law Enforcements Access
to Life-Saving Equipment and Resources

September 21. 2017
Executive Order 13810 on Imposing Additional Sanctzons wzth Respect to North Korea

September 29, 2017
txecutive Order 13811 on the Continuance of Certain Federal Advisory Committees

September 29, 2017
Executive Order 13812-on         the   Revocatzon   of   Executive   Order    Creating
Labor-Management Forums

October 12. 2017
Executive Order 13813-Promoting Healthcare Choice and Competition Across the
United States

October 20, 2017
Executive Order 13814-Amendmg Executive Order 13223

October 24, 2017
Executive Order 13815-on Resuming the United States Refugee Admisswns Program
with Enhanced Vetting Capabzhtzes

December 8, 2017
txecutive Order 13816-on Revising the Seal for the National Credit Union
Administration




                                Paae 18 of 22.
Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 39 of 45
                  Exhibit 1 LAW OF THE CASE



December 20, 2017
txecutzve Order 13817-on a Federal Strategy to Ensure Secure and Reliable Supplies of
Critzcal Minerals

December 20, 2017
Executive Order 13818- Blocking the Property of Persons involved in Serious Human
Rights Abuse or Corruption

December 22, 2017
Executzve Order 13819- Adjustments of Certain Rates of Pay

January 3, 2018                                                         ..
executive Order 13820-on the Termination of Presidential Advisory Commzssion on
Election lntegrzty

January 8, 2018
lfrecutzve Order 13821-on Streamlzning and Expediting Requests to Locate Broadband
Facilities zn Rural Amerzca

January 9, 2018
Executzve Order 13822--on Supporting Our Veterans Durzng Thezr Transitzon From
Uniformed Service to Czvzlian Life

January 30, 2018
hxecutive Order 13823-on Protecting Amerzca Through Lawful Detention ofTerrorzsts

February 26, 2018
Executive Order 13824 Presidents Counczl on Sports, Fitness, and Nutrztzon

March 1, 2018
Executive Order 13825 2018 Amendments to the Manual for Courts-Martial, Unzted
States

March 7, 2018
txecutive Order 13826 Federal lnteragency Council on Crime Preventzon and
Improving Reentry

March 19, 2018
Executive Order 13827-Taking Additional Steps to Address the Situation in Venezuela

April JO, 2018
Executive Order 13828-Reducing Poverty zn Amerzca by Promotzng Opportunity and
Economic Mobzlity




                                P::inp 1Q nf ??
Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 40 of 45
                   Exhibit I LAW OF THE CASE


Aprzl II, 2018 (this is not an EO), Combznatzon of two Acts that allows States and
Victims to Fight Online Sex Trafficking Act of 2017 (FOSTA), which includes the Stop
Enabling Sex Traffickers Act of 2017 (SESTA), that gzves both law enforcement and
victims new tools to fight sex trafficking

Aprzl 12, 2018
Executive Order 13829 -Task Force on the United States Postal System

April 20, 2018
Executive Order 13830--on the Delegation of Authority to Approve Certain Military
Decorations

May 3, 2018
Executive Order 13831-Estahlishment of a White House Faith and Opportunity Initiative

May 9, 2018
Executive Order 13832-Enhanczng Noncompetitive Czvil Service Appointments of
Military Spouses

May 15, 2018
Executzve Order 13833-Executzve Order Enhancing the /:.,ffectzveness of Agency Chief
Information Officers

May 17. 2018
l:..xecutzve Order 13834-Efficzent Federal Operations

May 21, 2018
txecutzve Order 13835 Executive Order Prohibiting Certain Additzonal Transactions
wzth Respect to Venezuela

May 25, 2018
Executive Order 13836-Executive Order Developing Efficient,            Effective,   and
Cost-Reducing Approaches to Federal Sector Collectzve Bargaining

May 25, 2018
Executive Order 1383 7 Ensuring Transparency, Accountability, and Efficiency zn
Taxpayer Funded Unzon Tzme Use

May 25, 2018
Executive Order 13838- Exemptzon from Executive Order 13658 for Recreational
Services on Federal Lands

May 25, 2018
l:..xecutive Order 13839-Promoting Accountability and Streamlining Removal Procedures
Consistent wzth Merit System Principles




                                 P::inp ?() nf ??
Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 41 of 45
                  Exhibit 1 LAW OF THE CASE



June 19, 2018
Executive Order 13840-0cean Policy to Advance the Economic, Security, and
Environmental Interests of the United S'tates

June 20, 2018
.Executive Order 13841-Affording Congress an Opportunity to Address .Family Separation

July JO, 2018
Executive Order 13842-Establzshzng an Exception to Competitive Examining Rules for
Appointment to Certain Posztions in the United States Marshals Service, Department of
Justice

July JO, 2018
.Executive Order 13843-Enhancing the Efficiency of America :S Administrative Law
Courts

July 11, 2018
Executive Order 13844-Establishment of the Task Force on Market Integrity and
Consumer Fraud

July 19, 2018
Executive Order 13845-Establzshing the President :S National Council for the American
Worker

August 6, 2018
Executive Order 13846-Reimposzng Certain Sanctions with Respect to Iran

August 30, 2018
Executive Order 13847-Strengthenzng Retirement Security in America

September I 2, 2018
Executive Order 13848-Imposing Certain Sanctions in The Event of Foreign Interference
in The United States Electwns

September 20, 2018
Executive Order 13849 Authorizing the Implementation of Certain Sanctions Set Forth
in the Countering Americas Adversaries Through Sanctwns Act

November 1, 2018
Executive Order 13850-Blockzng Property of Addztzonal Persons Contributing to the
Situation zn Venezuela

November 27, 2018




                                Priaf! ?1 of 22.
        Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 42 of 45
                            Exhibit I LAW OF THE CASE


       Executzve Order 13851-Blockzng Property of Certazn Persons Contributing to the
       Situation in Nzcaragua

       December 1, 2018
       Executive Order 13852-Provzding for the Closing of Executive Departments and
       Agencies of the Federal Government on December 5, 2018 (George H. W Bush Funeral).

        Presidential Proclamation on National Slavery and Human Trafficking Prevention
        Month, 2019n




23

https://www.wh1tehouse.gov/pres1dential-actions/presidential-proclamation-nat10nal-slavery-human-traffick
ing-prevention-month-2019/




                                            P~rn:i.   ?? nf ??
                                                                 \   .
Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 43 of 45




                       EXHIBIT            1...

            <z.          r~ ' -t ~               )
Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 44 of 45
                                                                                                                     RECORD El}
                                                                                                             ()110412016 9:55:39 llif
                                                                                                                £ECORDER OF DEEDS
                                                                                                                  LEHIGH COUNTY
                                                                                                                    PEllNSYLVAllIA
                                                                                                           Inst Nus:          2016000009   \




                                               ~obernor'                      s ®ffice
                                                                    Joe Hanna
                                                                    of the County of

                                                                       Lehigh
                                                     in the Commonwealth of Pennsylvania

          Greetings:

                 Whereas, It appears by the certificates and returns made according to law, that you
          have been duly elected Shenff.

                Therefore, Know Ye, That in conformity te> the provisions of the Constitution and
          Laws of the said Commonwealth in such case made and provided, I do by these presents
      '
          commission you to be
            ·~   __, -   •   -·   •"'-#o   a   ...
                                                          .   ~-·                              .   ~   ..........   _.
                                                                       Sheriff
          of the County aforesaid. Hereby committing the said county w1th the appurtenances and
          peace within the same, to your care and defense, authonzmg and commanding you to do and
          perform all the several acts and thmgs m the said county that to the office of Sheriff,
          according to the laws of the said Commonwealth, do m anywise belong.

          To Have and To Hold the sa1d office, together with all the rights, powers and emoluments
          thereunto belongmg or by law in anywise appertainmg for the term of four years to
          computed from the first Monday of January, two thousand and sixteen and until your
          successor shall be duly qualified, if you shall so long behave yourself well.

                                                                Given under my hand and the Great Seal of the State,
                                                                at the City of Harrisburg, this twenty-fourth of
                                                                December in the year of our Lord, two thousand and
                                                                fifteen and of the Commonwealth the two hundred and
                                                                fortieth.




                                                                                       Secretary of the Commonwealth
    Case 5:19-cv-00163-CFK Document 2 Filed 01/10/19 Page 45 of 45
                                                                                                                                               \
                                         ANDREA E. NAUGLE
                               LEHIGH COUNTY CLERK OF JUDICIAL RECORDS
                                                                                                                                               \
                                                                                                                                                   \
                                                                Reconler or Deeds Division
                                                                Deborah A. Casciotti, Chier Deputy
                                                                Lehigh County Courthouse
                                                                455 W. Hamilton Street - Room 122
                                                                Allentown, PA 18101-1614
                                                                (610) 782-3162


i                                                                                *RETIJRN DOCUMENT TO:
                                                                                   JOE HANNA



I    Instrument Number - 2016000009
     Recorded On 11412016 At 8·55:39 AM
    *Instrument Type - ELECTED OFFICIAL COMMISSION AND BOND
      Invoice Number - 259232   User ID: LJS
    • Grantor - PENNSYLVANIA COMMONWEALTH OF
                                                     *Total Pages - 2

    •Grantee - HANNA, JOE
    *Customer - JOE HA!'.'NA

                                                                            I hereby CERTIFY that tlus document is
     TOTAL PAID                             $0.00                           Recorded in the Recorder of Deeds Office
                                                                                            of Lehigh County, Pennsylvimia
                                                                                 ........
                                                                                        ,~



                                                                       ,rs
                                                                         /--:(~OS OF '-.
                                                                                 '!.·····-.r~
                                                                      /(S/ ~ ··.~i                             /1            {/\~
                                                                                                   ·~         ~
                                                                                                                    J.
                                                                      ;a::•                        .o
                                                                      ~s:
                                                                      \:~   ·.
                                                                      l!o • •

                                                                       ~ •••• ••••"'
                                                                                                ':~
                                                                                                  ......,
                                                                                                                Andrea E. Naugle
                                                                        ~~
        --------- -- ......                 ·:   .... _..-._ ·-.      ---                   1
                                                                                                             Clerk of .Luditjal Recq.rds
                                                                                                  --~ itCcorderofDeedsDiv!sion - -
                                                                                                                                           •




                                       THIS IS A CERTIFICATION PAGE

                                         Do Not Detach
                  THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT
         '" - Information denoted by an asterisk may change during the verification process and may not be reflected Oil this page.



     INSTRUMENT NUMBER-         2016000009




                                                                                                 Secretary of the Commonwealth
